Exhibit 10.108

ADMINISTRATIVE SERVICES AGREEMENT

by and among

HEALTH NET, INC.,

HEALTH NET OF THE NORTHEAST, INC.,

                    ,1

UNITED HEALTHCARE SERVICES, INC.,

and

UNITEDHEALTH GROUP INCORPORATED,

Solely with Respect to Section 2.4(b)

Dated December 11, 2009

 

 

1

Each of the following entities has entered into an Administrative Services
Agreement based on this form: Health Net of Connecticut, Inc., Health Net of New
Jersey, Inc., Health Net Insurance of New York, Inc., Health Net of New York,
Inc. and Health Net Services (Bermuda) Ltd.

 

     The Administrative Services Agreements of Health Net of New Jersey, Inc.
and Health Net of New York, Inc. do not contain the provisions regarding
Medicare products, plans, or businesses found herein.

 

     The Administrative Services Agreements of Health Net of Connecticut, Inc.,
Health Net Services (Bermuda) Ltd., Health Net of New York, Inc. and Health Net
Insurance of New York do not contain the provisions regarding Medicaid products,
plans, or businesses found herein.

 

     The Administrative Services Agreements of Health Net of Connecticut, Inc.,
Health Net of New York, Inc. and Health Net of New Jersey, Inc. do not contain
the provisions regarding the Joint Medicare PDP Contract found herein.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

   1

ARTICLE II. AUTHORITY; ADMINISTRATIVE SERVICES; RETAINED SERVICES

   7       Section 2.1. Appointment    7       Section 2.2. Administrative
Services    8       Section 2.3. Retained Authority    8       Section 2.4.
Parent and UHG Guarantees    9       Section 2.5. Administration of Medicare
Business    10       Section 2.6. Administration of Medicaid Business    10

      Section 2.7. Investment Authority

   10

ARTICLE III. STANDARDS FOR SERVICES

   10

      Section 3.1. Service Standards

   10

      Section 3.2. Systems and Personnel

   12

      Section 3.3. Compliance; Licensure

   12

      Section 3.4. Subcontracting

   13

      Section 3.5. Independent Contractor

   14

      Section 3.6. Disaster Recovery

   14

      Section 3.7. Inability to Perform

   14

      Section 3.8. Force Majeure

   15

ARTICLE IV. COLLECTION SERVICES

   15

ARTICLE V. RENEWAL CONTRACTS AND TRANSITION

   15

ARTICLE VI. CLAIMS HANDLING

   16

      Section 6.1. Claim Administration Services

   16

      Section 6.2. Description of Claim Administration Services

   16

ARTICLE VII. REGULATORY AND LEGAL PROCEEDINGS

   17

      Section 7.1. Regulatory Complaints and Proceedings

   17

      Section 7.2. Legal Proceedings

   19

      Section 7.3. Notice to Administrator

   20

      Section 7.4. Final Authority

   20

      Section 7.5. Initiation of Litigation

   20

      Section 7.6. Cooperation

   21

      Section 7.7. Material Issue Definition

   21

ARTICLE VIII. MISCELLANEOUS SERVICES

   21

      Section 8.1. Contract Holder and Customer Services

   21

      Section 8.2. Brokers/Consultants

   22

      Section 8.3. Call-Centers; Inquiries and Complaints

   22

      Section 8.4. Utilization Management

   23

      Section 8.5. Coordination of Benefits

   23

      Section 8.6. Risk Management

   23



--------------------------------------------------------------------------------

ARTICLE IX. CERTAIN ACTIONS BY THE COMPANY

   24

      Section 9.1. Provider Network Access

   24

      Section 9.2. Filings

   25

      Section 9.3. Joint Medicare PDP Contract.

   25

      Section 9.4. Vendor Agreements.

   26

ARTICLE X. REGULATORY MATTERS AND REPORTING

   26

      Section 10.1. Regulatory Compliance and Reporting

   26

      Section 10.2. Financial Reporting and Accountings

   27

      Section 10.3. Monthly Reports

   28

      Section 10.4. Tax Reports

   29

      Section 10.5. Customer Notifications

   29

      Section 10.6. Change in Status

   29

      Section 10.7. Administrator Controls

   30

      Section 10.8. Business Transition Services

   30

ARTICLE XI. BOOKS AND RECORDS

   30

      Section 11.1. Compliance

   30

      Section 11.2. Right to Examine and Audit; Regulatory Examination of
Records

   30

      Section 11.3. Maintenance and Transfer

   31

ARTICLE XII. COOPERATION

   31

      Section 12.1. Cooperation

   31

      Section 12.2. Joint Operating Representatives

   31

      Section 12.3. Arbitration

   32

ARTICLE XIII. CONFIDENTIALITY; PRIVACY REQUIREMENTS

   32

      Section 13.1. Use of Confidential Information

   32

      Section 13.2. Disclosure

   33

      Section 13.3. Privacy Requirements

   34

ARTICLE XIV. CONSIDERATION FOR ADMINISTRATIVE SERVICES

   35

      Section 14.1. Compensation; Payments

   35

      Section 14.2. Customer/Contract Holder Hold-Harmless

   35

ARTICLE XV. BANK ACCOUNT; USE OF COMPANY LETTERHEAD

   35

      Section 15.1. Creation of Accounts

   35

      Section 15.2. Use of Accounts; Responsibility for Maintaining Sufficient
Funds

   36

ARTICLE XVI. DURATION; TERMINATION

   36

      Section 16.1. Duration

   36

      Section 16.2. Termination

   37

      Section 16.3. Effect of Termination

   39

ARTICLE XVII. INDEMNIFICATION

   39



--------------------------------------------------------------------------------

ARTICLE XVIII. GENERAL PROVISIONS

   39

      Section 18.1. Amendment and Modification

   39

      Section 18.2. Waiver of Compliance; Consents

   39

      Section 18.3. Notices

   40

      Section 18.4. Assignment

   41

      Section 18.5. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

   41

      Section 18.6. Counterparts

   41

      Section 18.7. Interpretation

   42

      Section 18.8. Specific Performance

   42

      Section 18.9. Entire Agreement; Further Assistance

   42

      Section 18.10. No Third Party Beneficiaries

   42

      Section 18.11. Severability

   42

      Section 18.12. Construction

   43

      Section 18.13. Right to Offset

   43

      Section 18.14. Survival

   43

      Section 18.15. Regulatory Approval.

   43

SCHEDULES

 

1    Administered Contracts 2.1    Additional Administrative Services 2.3   
Fraud and Abuse Plan 2.7    Investment Policy 3.4    Subcontractors 10.3(a)   
Premiums 10.3(b)    Monthly Premium-by-State Report 10.3(c)    Health
Assessments Monthly Accounting 10.3(d)    Reserves Calculation and Methodology
10.3(e)    Income Statements 10.8    Business Transition Services 11.3    Record
Retention Policy 12.2    Joint Operating Representatives 16.1    Claims
Servicing Agreement

EXHIBITS

 

1    Health Care Costs 2.5    Administration of Medicare Business 2.6   
Administration of Medicaid Business 3.1(a)    Service Standards 13.3(e)   
Business Associate Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE SERVICES AGREEMENT

This ADMINISTRATIVE SERVICES AGREEMENT (this “Administrative Services
Agreement”) is made and entered into on December 11, 2009, 2009 (the “Effective
Date”), by and among Health Net, Inc., a Delaware corporation (the “Parent”),
Health Net of the Northeast, Inc., a Delaware corporation (the “Administrator”),
UnitedHealth Group Incorporated, a Minnesota corporation (“UHG”), United
HealthCare Services, Inc., a Minnesota corporation (“United”) and
                    , a                      (the “Company”) (each a “Party” and
collectively the “Parties”). UHG is a Party to this Administrative Services
Agreement solely for the purposes of Section 2.4(b).

RECITALS

WHEREAS, the Company and Administrator are parties to the Stock Purchase
Agreement (as defined below), which provides for, among other things, the
Company and the Administrator to enter into this Administrative Services
Agreement;

WHEREAS, the Company has determined that it will wind down its businesses and
exit the market in which the Business operates as soon as practicable after the
Effective Date;

WHEREAS, the Company wishes to appoint the Administrator to provide certain
administrative services with respect to the Business and the Administered
Contracts during the period between the Effective Date and the wind down of the
Company, and the Administrator desires to provide such administrative services;
and

WHEREAS, this Administrative Services Agreement, duly executed by the Parties,
must be delivered at the closing of the transactions contemplated by the Stock
Purchase Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual benefits to be received by the
Parties and the mutual covenants and agreements contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE I.

DEFINITIONS

Capitalized terms used in this Administrative Services Agreement but not defined
herein, unless otherwise indicated, have the respective meanings assigned to
them in the Business Transition Agreement, as applicable.



--------------------------------------------------------------------------------

The following terms shall have the respective meanings set forth below
throughout this Administrative Services Agreement:

“Administered Contracts” shall mean the Insurance/HMO Contracts, and the ASO
Contracts, and the Medicaid Plan Contract, and the Medicare Plan Contracts,
including in each case any Renewal Contracts, each as set forth on Schedule 1
and as updated pursuant to Section 10.3(e), which Schedule 1 shall include,
among other items, the name, address, telephone number and plan type of each
Contract Holder and the renewal date of each such Administered Contract. The
information on Schedule 1, as updated pursuant to Section 10.3(e), may include
Nonpublic Personal Information, the treatment of which shall be governed by
Section 13.3.

“Administrative Services” shall have the meaning set forth in Section 2.1(a).

“Administrative Services Agreement” means this Administrative Services
Agreement.

“Administrative Services Agreements” means, collectively, this Administrative
Services Agreement together with each other Administrative Services Agreement
entered into pursuant to the Stock Purchase Agreement.

“Administrative Services Fee” means the “fully loaded” amount of the
Administrator’s direct and indirect costs and expenses incurred by the
Administrator or its Affiliates in connection with the provision of the
Administrative Services hereunder.

“Administrator” shall have the meaning set forth in the preamble of this
Administrative Services Agreement.

“Affiliate” shall mean any Person controlling, controlled by or under common
control with such Person and shall also include any Person 50% or more of whose
outstanding voting power is owned by the specified Person either directly or
indirectly through Subsidiaries.

“ASO” shall mean administrative services only business, if any, of the Company
for employers’ self-funded benefit plans.

“ASO Contracts” shall mean those contracts, if any, in which the Company agrees
to provide administrative services with respect to employers’ self-funded
benefit plans constituting part of the Business which were entered into by the
Company prior to or on the Effective Date or which are Renewal Contracts.

“Bank Account” shall have that meaning set forth in Section 15.1.

“Baseball Arbitrator” shall have that meaning set forth in Section 12.3.

“Books and Records” shall mean claims files, underwriting files, contract form
files, rate files and filings, enrollment files, billing files, regulatory
compliance files, Broker/Consultant files and records, actuarial support files,
franchise tax records, enrollment change history by effective date records,
Premium tax records, assessment and state stop-loss/risk pool records, Premium
receivable files and information with respect to plan designs and enrollment
census information regarding the Company’s membership, whether stored
electronically or otherwise, as maintained by the Company, either directly or
through an Affiliate or other entity providing administrative services for the
Company.

 

2



--------------------------------------------------------------------------------

“Brokers/Consultants” shall mean all Persons who are parties to broker,
producer, consultant, agency or other similar agreements pursuant to which such
Persons arrange for sales of Administered Contracts to Customers. The definition
of Brokers/Consultants does not include the Company or Persons who are employees
of the Company or its Affiliates.

“Business” means the Company’s business of offering, selling, administering or
providing health care benefits under the Administered Contracts, including the
Medicare Business and Medicaid Business, as conducted by the Company prior to
the Effective Date.

“Business Day” means any day which is not a Saturday, Sunday or legal holiday
recognized by the United States of America.

“Business Transition Agreement” means the Business Transition Agreement by and
between UHG, Parent, the Administrator, Health Net Life, Inc., UnitedHealthcare
Insurance Company, Oxford Health Plans, LLC, and Oxford Health Insurance, Inc.
dated as of the Effective Date.

“Buyer TNE Account” shall have the meaning set forth in Section 2.7.

“CAP” shall have the meaning set forth in Section 3.1(c).

“Chosen Courts” shall have the meaning set forth in Section 18.5.

“Claim” or “Claims” means any and all claims, requests, demands or notices made
by or on behalf (whether by Providers or otherwise) of Contract Holders for the
payment of benefits, payment of amounts owed to Providers who have entered into
capitated or other risk-sharing contracts, partial withdrawals, surrenders,
returns of Premiums or any other payments or benefits alleged to be due under or
in connection with the Administered Contracts, including interest payable
thereon in accordance with applicable Law.

“Claimants” shall have the meaning set forth in Section 6.2(a).

“Commissions” means all commissions, expense allowances, benefit credits,
service fees, payments and other fees and compensation payable to
Brokers/Consultants with respect to the Administered Contracts.

“Company” shall have the meaning set forth in the preamble of this
Administrative Services Agreement.

“Contract Holders” means with respect to each Administered Contract, any
individual Person identified as a policyholder, enrollee, insured (including any
additional insured) or permitted assignee (other than Providers in their
capacity as a Provider and not as a Customer) under the Administered Contract,
including any Medicare or Medicaid members.

“Covered Services” shall mean such medical, hospital and other health care
services eligible for payment or reimbursement pursuant to an Administered
Contract.

 

3



--------------------------------------------------------------------------------

“Customer” means any Person, other than Administrator or the Company, who is a
party to an Administered Contract (except that with respect to group plans
maintained by the Administrator with respect to its own employees, the
Administrator is also a Customer).

“Effective Date” shall have the meaning set forth in the preamble of this
Administrative Services Agreement.

“Equity Interest” means, with respect to any Person, any share of capital stock
of, general, limited or other partnership interest, membership interest or
similar ownership interest under the Laws of a jurisdiction outside the United
States, in such Person.

“Expiration Date” shall have the meaning set forth in Section 16.1.

“Governmental Entity” means any foreign, federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality.

“Health Assessments Monthly Accounting” shall have that meaning set forth in
Section 10.3(c).

“Health Care Costs” means the costs and expenses reflected on the Company’s
general ledger under the accounts set forth on Exhibit 1, Post-Effective Date
Assessments, Premium Taxes and Commissions.

“HIPAA” shall have that meaning set forth in Section 13.3(a).

“HN Life” means Health Net Life Insurance Company, a California corporation.

“Insurance/HMO Contracts” means collectively, all contracts of insurance or
certificates of coverage or health maintenance organization products
constituting part of the Business which were entered into by the Company prior
to or on the Effective Date or which are Renewal Contracts, including policies,
certificates, riders, binders, slips and certificates (including applications
therefor and all supplements, endorsements, riders and agreements in connection
therewith), and any other agreements of insurance or reinsurance, and binding
quotations written by or on behalf of the Company in connection with the
Business prior to or on the Effective Date or in connection with Renewal
Contracts.

“Joint Medicare PDP Contract” shall mean Contract Number S5678 between HN Life,
Health Net Insurance of New York, Inc. and CMS.

“JOR” shall have that meaning set forth in Section 12.2.

“Law” means any applicable federal, state or local statute, law (including
common law), ordinance, regulation, rule, ruling, order, writ, injunction,
decree, regulatory settlement or stipulation, including all applicable health
care and insurance laws.

“Legal Proceeding” or “Legal Proceedings” shall have the meaning set forth in
Section 7.2(a)(i).

 

4



--------------------------------------------------------------------------------

“Management Functions” means any function for which the Company may contract
only with the approval of an applicable Governmental Entity, including
(1) maintenance of the Books and Records; (2) disposition of assets and
incurrence of liabilities normally associated with the day to day operations of
the Company; (3) implementation of policies affecting the delivery of health
care services; (4) Claims payment; (5) implementation of the Company’s budgets
and provision for annual audits; (6) quality assurance and improvement
activities; (7) any utilization review activity; and (8) investigation of cases
of suspected fraudulent and abusive activity and fraud and abuse prevention and
reduction activities under the Company’s fraud and abuse prevention plan.

“Material Subcontract” shall have the meaning set forth in Section 3.4.

“Medicaid Business” means the Company’s business of providing services to
individuals who receive their coverage under the Company’s Medicaid Plan
Contract.

“Medicaid Plan Contract” means the Agreement to Provide HMO Services between
Health Net of New Jersey, Inc. and the State of New Jersey, Department of Human
Services, Division of Medical Assistance and Health Services (DMAHS), effective
October 1, 2000, as amended.

“Medical Management Programs” shall have the meaning set forth in Section 8.4.

“Medicare Business” means the Company’s business of providing services to groups
and individuals who receive their coverage under the Company’s Medicare Plan
Contracts.

“Medicare Plan Contracts” means the following contracts: (i) Contract Number
H0755 between Health Net of Connecticut, Inc. and CMS and (ii) Contract Number
H5721 between Health Net Insurance of New York, Inc. and CMS, in each case,
including any renewals of such contract[s] through the Expiration Date, and
(iii) the Joint Medicare PDP Contract, solely to the extent applicable to
Medicare Part D plan members in New York sponsored by Health Net Insurance of
New York, Inc.

“Monthly Accountings” shall have the meaning set forth in Section 10.4

“Monthly Compliance Report” shall have the meaning set forth in Section 3.1(d).

“Monthly Premium-By-State Report” shall have the meaning set forth in
Section 10.3(a).

“Monthly Premium Tax Accounting” shall have the meaning set forth in
Section 10.4.

“Nonpublic Personal Information” shall have that meaning set forth in
Section 13.3(a).

“NY Medicare PDP Members” shall have the meaning set forth in Section 9.3.

“Parent” shall have the meaning set forth in the preamble of this Administrative
Services Agreement.

 

5



--------------------------------------------------------------------------------

“Participating Providers” shall mean those physicians, facilities, and other
health care providers who provide Covered Services pursuant to a provider
agreement with the Company or the Administrator.

“Party” or “Parties” shall have the meaning set forth in the preamble of this
Administrative Services Agreement.

“PBM Services” shall have the meaning set forth in Section 9.1(d).

“Person” shall mean any individual, corporation, partnership, limited
partnership, joint venture, limited liability company, trust or unincorporated
organization or Governmental Entity or any other entity.

“Post-Effective Date Assessments” shall have that meaning set forth in
Section 10.3(c).

“Premiums” means premiums, considerations, deposits and similar receipts with
respect to the Administered Contracts.

“Providers” shall mean physicians, facilities, and other health care providers
whether or not they are a Participating Provider.

“Quarterly Compliance Report” shall have that meaning set forth in
Section 3.1(c).

“Renewal Contracts” shall have that meaning set forth in Article V.

“Representative” shall have that meaning set forth in Section 13.1.

“Retained Services” shall have that meaning set forth in Section 2.3(b).

“Seller Commercial Account” shall have the meaning set forth in Section 2.7.

“Service Standards” shall have that meaning set forth in Section 3.1(a).

“Stock Purchase Agreement” means the Stock Purchase Agreement dated as of
July 20, 2009 entered into by and among Oxford Health Plans, LLC, UHG, the
Administrator, and the Parent.

“Subcontractor” shall have the meaning set forth in Section 3.4.

“Subsidiary” means, with respect to any Person, any corporation 50% or more of
the outstanding voting power of which, or any partnership, joint venture,
limited liability company or other entity 50% or more of the total Equity
Interest of which, is directly or indirectly owned by such Person. For purposes
of this Agreement, all references to “Subsidiaries” of a Person shall be deemed
to mean “Subsidiary” if such Person has only one subsidiary.

 

6



--------------------------------------------------------------------------------

“Tax” means all taxes, charges, fees, levies or other assessments, however
denominated and imposed by a taxing authority whether within or without the
United States, including all net income, gross income, gross receipts, sales,
use, net proceeds, ad valorem, turnover, real, personal and other property
(tangible and intangible), goods and services, capital, transfer, Premium,
franchise, profits, license, withholding, payroll, employment, excise,
estimated, severance, stamp, leasing, lease, user, transfer, fuel, excess
profits, interest equalization, windfall profits, occupation, custom, duties,
fees, assessments or charges of any kind whatsoever, including, without
limitation, all interest and penalties thereon, any liability for taxes of a
predecessor entity, and the recapture of any tax items such as investment tax
credits, together with any interest and any penalties, additions to tax or
additional amounts with respect thereto, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, whether disputed
or not and including any obligation to indemnify or otherwise assume or succeed
to the tax liability of other persons, or with respect to any information
reporting requirements imposed by any Governmental Entity.

“Tax Returns” means, collectively, all returns, declarations, reports, claims
for refund, information returns and statements required to be filed with any
Governmental Entity under applicable federal, state, local or any foreign Tax
Law, and all returns, forms or other documents required to be retained by the
Company in compliance with applicable Tax reporting and withholding Laws.

“Third Party” shall have the meaning set forth in Section 9.1(d).

“Transition G&A” shall have the meaning set forth in Section 16.2(e).

“UHG” shall have the meaning set forth in the preamble of this Administrative
Services Agreement.

“United” shall have the meaning set forth in the preamble of this Administrative
Services Agreement.

ARTICLE II.

AUTHORITY; ADMINISTRATIVE SERVICES; RETAINED SERVICES

Section 2.1. Appointment.

(a) Subject to Section 2.3 hereof, the Company hereby appoints the
Administrator, and the Administrator hereby accepts such appointment, to provide
as an independent contractor of the Company, from and after the Effective Date,
on the terms as set forth in this Administrative Services Agreement,
administrative services to administer and operate the Business and to administer
and comply with the Administered Contracts, including delegated Management
Functions, other than the Retained Services (collectively, the “Administrative
Services”). The Administrative Services include those services set forth on the
attached Schedule 2.1. Nothing in this Administrative Services Agreement shall
relieve the Company from any obligation or duty under any existing contract with
a Governmental Entity, as set forth in the attached Exhibit 2.5 or Exhibit 2.6.

(b) The Company acknowledges and agrees that, pursuant to applicable Law, it is
required to, and shall exercise oversight over the performance of the
Administrator’s duties as described herein.

 

7



--------------------------------------------------------------------------------

(c) The Company has determined to wind down its business operations. From and
after the Effective Date, with respect to each Administered Contract,
Administrator shall cease renewing such contracts on behalf of the Company as
soon as allowable by applicable Law, except for Renewal Contracts.

(d) For the avoidance of doubt, nothing in this Administrative Services
Agreement will require the Administrator to provide Administrative Services
other than with respect to the Administered Contracts or the Business.

(e) [The governing authority of Company shall retain ongoing responsibility for
statutory and regulatory compliance. Company’s responsibilities are in no way
lessened by entering into this Administrative Services Agreement. Any powers not
specifically delegated to Administrator through the provisions of this
Administrative Services Agreement remain with the governing authority of
Company.]2

Section 2.2. Administrative Services.

(a) The Administrator shall serve as the Company’s finance, accounting,
marketing, claims and administrative agent for the Administered Contracts, and
as the provider of the Administrative Services.

(b) In order for the Administrator to fulfill its obligations pursuant to this
Administrative Services Agreement, the Company hereby appoints the Administrator
as its attorney-in-fact, and grants the Administrator the authority to act on
behalf of the Company with respect to matters arising in the ordinary course of
business, to carry out the Company’s obligations under its contracts, including
the Administered Contracts and contracts with vendors, and as necessary to
perform the Administrator’s duties under this Administrative Services Agreement.

Section 2.3. Retained Authority.

(a) Nothing herein is intended or shall be construed to relieve the Company of
ultimate responsibility for compliance with all applicable Law or the terms of
the Administered Contracts. [The governing authority of Company shall be
responsible for the establishment and oversight of Company’s policies,
management and overall operation, regardless of the existence of this
Administrative Services Agreement or any other management contract.]3

 

 

2

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

3

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

 

8



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Administrative Services
Agreement to the contrary, (i) the Company retains any such authority as may be
required by Law [sufficient authority and control to discharge its
responsibility as the governing authority of Company, including the authority to
discharge Administrator]4, and (ii) the Company shall, for the term of this
Administrative Services Agreement, continue to provide on its own behalf those
administrative services with respect to the Business or the Administered
Contracts that are required under applicable Law to be performed by the Company
(the “Retained Services”). Specifically, the Company retains (1) direct
independent authority to hire or terminate the Company’s chief executive
officer; (2) the power to adopt budgets and exercise independent control over
the Books and Records; (3) authority over the disposition of assets and the
authority to incur on behalf of the Company liabilities not normally associated
with the day to day operation of the Company, and in this connection directs the
Administrator to wind down the business of the Company as soon as practicable
consistent with applicable Law; (4) independent adoption and/or enforcement of
policies affecting the operation of the Company and the delivery of health care
services; provided that Administrator’s obligations to implement such policies
are subject to this Administrative Services Agreement; (5) oversight by the
Company of any Management Functions delegated to the Administrator and any other
management contractor; (6) underwriting and pricing of the Insurance/HMO
Contracts and the Renewal Contracts, subject to Article V; (7) the right to
direct the Administrator to perform necessary action required or contemplated by
the Administered Contracts or the administration thereof to comply with
applicable Law, or to cease performing any action that constitutes a violation
of applicable Law; and (8) primary responsibility for the development and
implementation of the Company’s fraud and abuse prevention plan, and in that
connection hereby adopts the fraud and abuse plan set forth in Schedule 2.3.

Section 2.4. Parent and UHG Guarantees.

(a) Parent hereby guarantees the full, complete and timely performance by the
Administrator of the obligations of the Administrator under this Administrative
Services Agreement. If the Administrator defaults in the performance of any such
obligations, then Parent will perform or cause to be performed such obligation
immediately upon notice from the Company or any of its Affiliates specifying the
default. The Company or any of its Affiliates may proceed to enforce its rights
against Parent from time to time prior to, contemporaneously with, or after any
enforcement against the Administrator or without any enforcement against the
Administrator. The guarantee set forth in this Section 2.4(a) shall be deemed a
continuing guarantee and shall remain in full force and effect until the
satisfaction in full of all obligations of the Administrator under this
Administrative Services Agreement.

(b) UHG hereby guarantees the full, complete and timely performance by the
Company and United of the obligations of the Company and United under this
Administrative Services Agreement. If the Company or United defaults in the
performance of any such obligations, then UHG will perform or cause to be
performed such obligation immediately upon notice from the Administrator or any
of its Affiliates specifying the default. The Administrator or any of its
Affiliates may proceed to enforce its rights against UHG from time to time prior
to, contemporaneously with, or after any enforcement against the Company or
United or without any enforcement against the Company or United. The guarantee
set forth in this Section 2.4(b) shall be deemed a continuing guarantee and
shall remain in full force and effect until the satisfaction in full of all
obligations of the Company and United under this Administrative Services
Agreement.

 

 

4

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

 

9



--------------------------------------------------------------------------------

Section 2.5. Administration of Medicare Business. The Administrator shall
administer the Medicare Business (including any run-out of claims incurred prior
to novation or transfer, if any, of such Medicare Business to a Legacy United
Entity Plan) as set forth in Exhibit 2.5. To the extent that the provisions set
forth in Exhibit 2.5 conflict with any other provisions set forth herein, the
provisions of Exhibit 2.5 shall be controlling with respect to administration of
the Medicare Plan Contracts.

Section 2.6. Administration of Medicaid Business. The Administrator shall
administer the Medicaid Business (including any run-out of claims incurred prior
to novation or transfer, if any, of such Medicaid Business to a Legacy United
Entity Plan) as set forth in Exhibit 2.6. To the extent that the provisions set
forth in Exhibit 2.6 conflict with any other provisions set forth herein, the
provisions of Exhibit 2.6 shall be controlling with respect to administration of
the Medicaid Plan Contract.

Section 2.7. Investment Authority. Pursuant to the Stock Purchase Agreement, the
Company has segregated the cash and securities held by it from time to time into
two notional accounts (the “Buyer TNE Account” and “Seller Commercial Account”,
as defined in the Stock Purchase Agreement). After the Effective Date, each of
the Buyer TNE Account and the Seller Commercial Account shall be credited and
debited with cash or securities in accordance with the Stock Purchase Agreement.
The Company shall administer and manage all cash and securities deemed to be
held in the Seller Commercial Account pursuant to the investment policy attached
as Schedule 2.7; provided, however, the Administrator may at any time give the
Company express instructions regarding the Seller Commercial Account, which the
Company shall be obligated to follow so long as such instructions are not in
violation of such investment policy.

ARTICLE III.

STANDARDS FOR SERVICES

Section 3.1. Service Standards.

(a) The Administrator shall perform Administrative Services in all material
respects at the level performed by the Administrator (on behalf of the Company)
immediately prior to the Effective Date, taking into account the winding up and
running out of the Business as contemplated under this Administrative Services
Agreement. Without limiting the generality of the foregoing, the Administrator
shall provide the Administrative Services in all material respects (i) in
accordance with the terms of the Administered Contracts, (ii) in compliance with
applicable Law, (iii) consistent with the Company’s historical practices and
(iv) in accordance with the standards and targets set forth in the attached
Exhibit 3.1(a) (collectively, the “Service Standards”). The Company may not
change, amend or alter the Service Standards without the Administrator’s prior
written consent; provided, however, to the extent material changes in Law
(including changes in interpretation of existing Law by a Governmental Entity)
result in a degradation of the Administrator’s ability to comply with the
Service Standards, the Parties will cooperate to develop adjustments to the
Service Standards, taking into account such change in Law.

 

10



--------------------------------------------------------------------------------

(b) Within twenty (20) days after each calendar month after the Effective Date,
the Administrator shall prepare and submit to the Company a report of the
Administrator’s compliance with the Service Standards for the immediately
preceding month and all prior months subsequent to the Effective Date (the
“Monthly Compliance Report”), determined in accordance with the past practices
of the Administrator and the Company, as applicable, immediately prior to the
Effective Date. If the Monthly Compliance Report establishes the Administrator’s
non-compliance with any Service Standard during the preceding month, then the
Administrator shall promptly take steps, using commercially reasonable efforts,
to correct the deficiency. For purposes of this Section 3.1 and Section 16.2,
“non-compliance” means the Administrator (or its permitted Subcontractor) failed
to meet a Service Standard target set forth in Exhibit 3.1(a).

(c) If the Monthly Compliance Report received by the Company after each calendar
quarter (the “Quarterly Compliance Report”) reveals that the Administrator has
failed, on average, to comply with any Service Standard for such calendar
quarter, the Administrator shall, within ten (10) Business Days after the
delivery of such Quarterly Compliance Report to the Company, (i) develop a
corrective action plan (“CAP”) with respect to such Service Standard and
(ii) shall pay the Company the penalty for the applicable Service Standard, as
set forth on Schedule 3.1(a). Each CAP shall include a reasonable estimate of
the timeframe expected for implementing the CAP and correcting the Service
Standard deficiency. The Company shall approve or disapprove of such CAP within
ten (10) Business Days of receipt, such approval not to be unreasonably
withheld. If the Company disapproves such CAP, then the Parties shall work
together in good faith to arrive at a mutually acceptable CAP. The Administrator
shall promptly commence implementation of such CAP upon approval of the CAP by
the Company.

(d) In each Monthly Compliance Report submitted to the Company after the
approval of a CAP, the Administrator shall include a summary of its compliance
with any outstanding CAPs.

(e) The implementation of a CAP does not relieve the Administrator from any
monetary penalties due under this Section 3.1 or any indemnification obligation
related to the failure to meet any Service Standard.

(f) If the Administrator does not comply with a Service Standard as a result of
the Company’s failure to perform a Retained Service (i.e., the Administrator
would have achieved the Service Standard but for the Company’s failure to
perform such Retained Service) or due to the circumstances described in
Section 9.1(b), the Administrator shall be relieved, to the extent permitted by
applicable Law, of any obligation to comply with such Service Standard and shall
not be obligated to adopt a CAP or pay any monetary penalty unless and until the
Company resumes performance of the Retained Service or the Services Standards
are adjusted as set forth in Section 9.1(b).

 

11



--------------------------------------------------------------------------------

Section 3.2. Systems and Personnel. The Administrator shall provide and maintain
necessary facilities, including physical space, systems and trained personnel in
sufficient numbers and with sufficient experience, skill and expertise, to
perform its obligations under this Administrative Services Agreement in
accordance with the Service Standards set forth herein. Prior to the Expiration
Date, Administrator shall not sunset, decommission or otherwise eliminate any
Claims payment, financial or other systems or databases holding information
primarily related to the Business, if such sunset, decommission or elimination
would materially impair the Administrator’s ability to meet the Service
Standards, without the prior written consent of United (which consent will not
be unreasonably withheld or delayed). Notwithstanding the foregoing, nothing in
this Section 3.2 shall prohibit the Administrator from migrating the portion or
components of existing Claims payment, financial or other systems or databases
holding information related to the Medicare Business to other systems or
databases maintained by Parent or its Affiliates as of the Effective Date;
provided, that following such migration, the Administrator shall still be
subject to the Service Standards. Following the Expiration Date, the
Administrator may, in its sole discretion, sunset, decommission or otherwise
eliminate any Claims payment, financial or other systems or databases holding
information primarily related to the Business without the consent of United, in
each case, subject to the Administrator’s ability (a) to provide Claims
administration services under a Claims Servicing Agreement following the
Expiration Date under Section 16.1; (b) to comply with records retention Laws
and other applicable Laws; (c) to comply with any continuing obligations under
the Administered Contracts; and (d) to respond adequately to Governmental Entity
requests and other Legal Proceedings. Notwithstanding anything in this
Section 3.2, after any such sunset, decommission or elimination, the
Administrator shall maintain back-up of such records, data or other information
in a manner as is necessary to comply with any ongoing obligation under the
Administered Contracts or as required by applicable Law.

Section 3.3. Compliance; Licensure.

(a) The Administrator shall comply, in all material respects, with all
applicable Laws in connection with the performance of its duties hereunder and
shall act consistently in all material respects with, and not cause the Company
to be out of material compliance with, the terms of the Administered Contracts.
Should the Administrator violate any Law relating to the subject matter of this
Administrative Services Agreement that results in a fine, penalty or other
monetary payment, or settlement imposed (including expense reimbursement) on
United or its Affiliates (other than the Company), the Administrator shall bear
the expense of such fine, penalty, monetary payment or settlement, unless such
expense is identified as a Buyer Cost pursuant to the terms of the Stock
Purchase Agreement. The Administrator shall communicate promptly to the Company
upon knowledge of the non-renewal, lapse, suspension or termination of any
material licenses required by applicable Law in connection with the
administration of the Administered Contracts. If, in the ordinary course of
operations, the Administrator determines that there exists any material
operational concerns or failures with respect to any of the Administered
Contracts, the Administrator shall notify the Company and, in consultation with
the Company, take all reasonable actions necessary to bring such Administered
Contracts into operational compliance.

(b) The Administrator shall use commercially reasonable efforts to ensure that
it or any of its Affiliates that is subcontracted to provide any Administrative
Services continue to be, and their respective employees, agents and
representatives are, or shall become and remain, licensed, in whatever capacity
is required, including without limitation utilization review and third-party
administrator licenses, by the Governmental Entity of all jurisdictions in which
the Company is licensed as of the Effective Date. The Administrator shall bear
all costs and expenses relating to its own licensing and the licensing of its
employees, agents and representatives.

 

12



--------------------------------------------------------------------------------

(c) [The parties acknowledge and agree that this Agreement shall be subject to
the requirements of N.J. Rev. Stat. 17B-27B-6 as set forth in the provisions of
the Agreement and in the provisions of attached Addendum 1, which is
incorporated herein by reference as if fully set forth herein. The provisions of
Addendum 1 shall prevail over any provision in the Agreement which may conflict
or appear inconsistent with any provision in the Addendum.]5

Section 3.4. Subcontracting.

(a) The Administrator shall not subcontract the performance of (a) any
Management Function or (b) any Administrative Services pursuant to an
Administered Contract with annual estimated expenditures with respect to the
Acquired Business of at least $200,000 to another Person (the “Subcontractor”)
(each of (a) or (b), a “Material Subcontract”) without the prior written consent
of Company (which consent shall not be unreasonably withheld, conditioned or
delayed); provided, however, that in any case, the Company’s consent will not be
required (i) if the applicable subcontractor is an Affiliate of the
Administrator, (ii) if the Administrator or any of its Affiliates subcontracts
an Administrative Service in connection with a program undertaken by Parent or
any of its Affiliates substantially on a nationwide basis or (iii) for the
subcontracting of any information technology (other than in the case of this
clause (iii), information technology supporting Claims processing activities),
telephone or similar operations or services. In the event that the Company
consents to any such subcontracting, the Administrator shall not be relieved
from any of its obligations or liabilities hereunder, including compliance with
Law and maintenance of proper licensure, and the Administrator shall remain
responsible for all obligations or liabilities of such Subcontractor with
respect to the providing of such service or services as if provided by the
Administrator. As of the date of this Administrative Services Agreement, the
Administrator, Parent or its Affiliates have, and the Company has consented to,
agreements with the Subcontractors identified on Schedule 3.4 which are related
to the Business. The Administrator represents and warrants that Subcontractors
providing Claims processing, data, network or other information technology
services through procured or managed third party relationships have the
requisite authority under such relationships to provide such services to
Administrator or the Administrator has such authority in its own right with
respect to such relationships for the purposes of providing the Administrative
Services to the Company, except where failure to be so authorized would not
reasonably be expected to have a material impact on Administrator’s ability to
comply with the Service Standards and to perform the Administrative Services.

(b) [In the event that Administrator proposes to subcontract any Management
Functions, the subcontractor must be a signatory to this Administrative Services
Agreement and this Administrative Services Agreement must be modified in
accordance with section 18.1 herein to expressly provide for the subcontracting
of such Management Functions to subcontractor. The subcontractor will be subject
to the provisions of 10 NYCRR Subpart 98-1 to the same extent as Administrator,
including all termination provisions, provided that the subcontractor may also
be terminated by Administrator upon at least ninety (90) days notice and with
the prior written approval of the Commissioner of the New York State Department
of Health.]6

 

 

5

This provision is found only in the Administrative Services Agreement of Health
Net of New Jersey, Inc.

6

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

 

13



--------------------------------------------------------------------------------

Section 3.5. Independent Contractor. For all purposes hereof, except as
explicitly set forth herein, the Administrator shall at all times solely act as
an independent contractor and the Administrator and its Affiliates, on the one
hand, and the Company and its Affiliates, on the other hand, shall not be deemed
an agent, lawyer, employee, representative, joint venturer or fiduciary of one
another, nor shall this Administrative Services Agreement or the Administrative
Services or any activity or any transaction contemplated hereby, or any
commission or omission by any Party, be deemed to create any partnership, joint
venture, agency or employment between the Parties or among their Affiliates. As
an independent contractor, the Administrator shall have no liability for
obligations of the Company, and all payments of the Company’s obligations by the
Administrator shall be made in accordance with Sections 14.1 and 15.2.

Section 3.6. Disaster Recovery. During the term of this Administrative Services
Agreement, the Administrator shall, and shall cause its Affiliates to, maintain,
in all material respects, backup, business continuation and disaster recovery
plans for the operation of the Business and the provision of the Administrative
Services as such plans are in effect by the Company on the date hereof.

Section 3.7. Inability to Perform. In the event that the Administrator is unable
to perform all or a material portion of the Administrative Services for any
reason for a period that can reasonably be expected to exceed five (5) Business
Days, the Administrator shall provide notice to the Company of its inability to
perform the Administrative Services and shall cooperate with the Company in
obtaining an alternative means of providing such Administrative Services that is
reasonably acceptable to the Company. Notwithstanding the preceding sentence,
the Company may elect to provide the Administrative Services on its own during
such interruption of Administrative Services, in which case the Administrator
shall provide Company access to its facilities and systems as reasonably
necessary for the Company to perform such Administrative Services until such
time as the Administrator is able to resume the performance of Administrative
Services or an alternative provider can provide such Administrative Services to
the reasonable satisfaction of the Company and the Administrator. [In either
event, the Company will not arrange for other means of obtaining Administrative
Services that the Administrator was to perform, or perform such services on its
own behalf, without prior written approval from the New York State Department of
Health.]7 Other than in the case of an inability to perform under Section 3.8,
the Administrator shall be responsible for all reasonable costs and expenses
incurred in order to obtain such alternative means of providing the
Administrative Services and in order to restore the Administrative Services.

 

 

7

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

 

14



--------------------------------------------------------------------------------

Section 3.8. Force Majeure. Neither Party shall have any liability for any
failure to perform this Administrative Services Agreement if such failure arises
out of unforeseeable causes beyond such Party’s control. Such unforeseeable
causes may include acts of civil or military authority, war, terrorism,
accidents, explosions, sabotage, riots, strikes, lockouts or other labor
disturbances, or acts of God, including fires, floods, storms, earthquakes, and
natural disasters, or national emergency. A force majeure event shall not
include the non-performance or failure of any vendor or subcontractor (unless
such non-performance or failure results from an unforeseen cause of the kind
described in the preceding sentence). If a Party is unable to perform any
provision of this Administrative Services Agreement (including, with respect to
the Administrator, the provision of Administrative Services) for any of the
reasons described in this Section 3.8, such provision (including, if applicable,
the provision of Administrative Services) shall be suspended for the duration,
and to the extent of, such force majeure event. The Party experiencing the force
majeure event agrees to give the other Party notice promptly following the
occurrence of a force majeure event, and to use diligent efforts to re-commence
performance as promptly as commercially practicable. Notwithstanding the
foregoing, nothing in this Section 3.8 shall be construed as relieving the
Administrator of its obligation to implement applicable disaster recovery plans
upon the occurrence of a force majeure event and to comply with the provisions
of Section 3.6.

ARTICLE IV.

COLLECTION SERVICES

From and after the Effective Date, the Administrator shall assume all rights and
responsibilities for the billing, receipt and processing of all Premiums,
recoverables, deposits and other amounts with respect to the Administered
Contracts, including administering, drawing down and collecting any letters of
credit, funds held in or under trust agreements, loss funds, Premium deposits,
deductible deposits, outstanding cash advances and any proceeds thereof provided
by third-party reinsurers, Brokers/Consultants, Contract Holders or Customers to
cover losses and/or reinsurance or other recoverables; provided, that United
will provide the Administrator retroactive membership information following the
transfer of Company Employer Groups to Legacy United Entities’ Plans to allow
the Administrator to apply any membership changes to the Administrator’s systems
and adjust Premiums accordingly. The Administrator may initiate litigation
relating to collections under this Article IV subject to Section 7.5.

ARTICLE V.

RENEWAL CONTRACTS AND TRANSITION

The Company and its Affiliates intend to transfer the membership (as
contemplated by Section 10.8 below) of the Company to Legacy United Entities’
Plans at or before the first renewal of any Insurance/HMO Contract or ASO
Contract following the Effective Date. However, the Company may choose or may be
required by applicable Law to renew Insurance/HMO Contracts or ASO Contracts
until the date on which the Company is no longer obligated by applicable Law or
the terms of any such ASO Contract to offer such renewal. The Company will not
write new business or renew any Administered Contracts beyond such date without
the Administrator’s prior written consent, except (i) for new or renewal
contracts arising from quotations outstanding as of the Effective Date; provided
that the effective date for such new or renewal contracts is not later than
ninety (90) days after the Effective Date or such later date as applicable if
such quotations are irrevocable, and provided further that the Administrator
shall have the right to rescind, on behalf of the Company, any quotes
outstanding after the Effective Date in accordance with applicable Law;
(ii) with respect to those Insurance/HMO Contracts that are guaranteed renewable
such that they cannot, by their terms or under applicable Law, be terminated at
such time by notice from, or by other unilateral action initiated or taken by,
the Company; or (iii) for Medicare and Medicaid business (for which the Company
and its Affiliates shall not write new business or renew any Administered
Contracts except as contemplated pursuant to the Stock Purchase Agreement) (any
new contract or contract so renewed due to the requirements of applicable Law or
in compliance with this sentence, a “Renewal Contract”). The Administrator shall
be responsible for providing the Administrative Services for the Renewal
Contracts. The Administrator shall, upon consultation with the Company,
determine the applicable fees or rates and term of any such required renewal,
and unless otherwise agreed by the Parties, any such required renewal by the
Administrator on behalf of the Company shall be renewed for a term that is
limited to the minimum requirements of such guarantees or applicable Law.

 

15



--------------------------------------------------------------------------------

ARTICLE VI.

CLAIMS HANDLING

Section 6.1. Claim Administration Services. From and after the Effective Date,
the Administrator shall acknowledge, consider, review, deny, settle, pay or
otherwise dispose of each Claim reported under each Administered Contract.
Notwithstanding the preceding sentence, the Company retains the final binding
and exclusive discretionary authority with regard to the administration and
disposition of all Claims.

Section 6.2. Description of Claim Administration Services. Without limiting the
foregoing, the Administrator shall, consistent with the past practices of the
Company, to the extent such practices are compliant with applicable Law:

(a) provide claimants under the Administered Contracts and their authorized
representatives (collectively, “Claimants”), with Claim forms or with access to
Claim forms available for download or printing via the Company’s website as
allowed by applicable Law, and provide instructions on how to submit a Claim
upon request by such Claimants to Claimants in connection therewith;

(b) establish, maintain and organize Claim files and maintain and organize other
Claims-related records;

(c) receive, process, and evaluate Claims filed by or on behalf of Customers or
Contract Holders, determine whether the Claimant is eligible for benefits and if
so, the nature and extent of such benefits, and pay such Claims in accordance
with the terms and conditions of the Administered Contracts and the Law or
propose to deny, in accordance with the terms and conditions of the Administered
Contracts and the Law, or deny such Claims in whole or in part;

(d) provide Claimants with written notice of approval or disapproval of Claims
and discharging other contractual obligations under the Administered Contracts,
including issuances of explanation of benefits and provider remittance advices;

(e) respond to all written or oral Claims-related communications that the
Administrator reasonably believes to require a response or as required by
applicable Law;

 

16



--------------------------------------------------------------------------------

(f) maintain a record of any appeals and grievances with respect to the
Administered Contracts in accordance with applicable requirements of
Governmental Entities and provide a copy of such log upon Company’s request; and

(g) comply in all material respects with all applicable Laws of any Governmental
Entity related to Claims processing or payment, including prompt pay Laws.

ARTICLE VII.

REGULATORY AND LEGAL PROCEEDINGS

Section 7.1. Regulatory Complaints and Proceedings.

(a) From and after the Effective Date, but subject to Section 2.3, the
Administrator shall:

 

  (i) respond to any Claims payment related complaints or investigations made by
any Governmental Entity with respect to the Business (including relating to
Contract Holder or Provider payment complaints or assertions of improper or
unfair practices and procedures) within the Governmental Entity’s requested time
frame for response (including any extensions thereof) or, if no such time frame
is provided, within the time frame as allowed by applicable Law; provided, that,
subject to meeting such time frames (including any extensions thereof), if the
complaint or investigation involves a material issue, the Administrator shall
provide promptly a copy of such response to the Company for its prior review,
reasonable comment (which the Administrator shall substantially incorporate into
any response) and reasonable approval; provided, further, that if the time frame
for response makes the Company’s prior review impractical, the Administrator
shall promptly provide a copy of such response to the Company after submitting
such response;

 

  (ii) promptly notify the Company of any written non-Claims payment related
complaints or investigations initiated by a Governmental Entity with respect to
the Business and relating to a material issue and of any proceedings (either
Claims or non-Claims related) initiated by a Governmental Entity with respect to
the Business, and prepare and send to the Governmental Entity, with a copy to
the Company, a response within the Governmental Entity’s requested time frame
for response (including any extensions thereof) or, if no such time frame is
provided, within the time frame as allowed by applicable Law; provided, that,
subject to meeting such time frames (including any extensions thereof), if the
complaint or investigation involves a material issue, the Administrator shall
provide promptly any response to the Claims or non-Claims related complaints or
investigations to the Company for its prior review, reasonable comment (which
the Administrator shall substantially incorporate into any response) and
reasonable approval; provided, further, that if the time frame for response
makes the Company’s prior review impractical, the Administrator shall promptly
provide a copy of such response to the Company after submitting such response;

 

17



--------------------------------------------------------------------------------

  (iii) supervise, assume and control the investigation, contest, defense and/or
settlement of all complaints, investigations and proceedings by Governmental
Entities related to the Business; provided, however, that Company shall have the
right to choose to participate in or control (at the Company’s option) in the
investigation, contest, defense and/or settlement of any complaints,
investigations and proceedings by Governmental Entities related to the Business;
provided, further, that Administrator shall obtain the Company’s consent with
respect to the settlement of any such complaints, investigations or proceedings
by Government Entities related to a material issue, which consent the Company
shall exercise in its sole discretion; and

 

  (iv) at the Company’s request, provide to the Company a report in a form
substantially similar to the type of reports used by the Company immediately
prior to the Effective Date with respect to any such complaints, investigations
or proceedings by Governmental Entities and copies of any files or other
documents that the Company may reasonably request in connection with its review
of these matters. The Administrator will cooperate to provide supplemental
information with respect to any such complaints, investigations or proceedings
by Governmental Entities reasonably requested by the Company from time to time.

(b) The Company shall have the right to timely review and approve all filings
submitted to any Governmental Entity related to the Company, to attend and/or
lead (in the Company’s sole discretion) any meetings with Governmental Entities
related to the Company, and shall retain the authority to control, at any time,
all interactions related to complaints, investigations, or proceedings by
Governmental Entities related to the Company; provided that any such review and
approval process does not prejudice the Administrator’s ability to respond in a
timely and complete manner to such Governmental Entities.

 

18



--------------------------------------------------------------------------------

Section 7.2. Legal Proceedings.

(a) From and after the Effective Date, but subject to Section 2.3, the
Administrator shall:

 

  (i) notify the Company promptly of any lawsuit, arbitration or other dispute
resolution proceedings (“Legal Proceeding(s)”) to the extent known to the
Administrator that are instituted with respect to any matter relating to the
Business other than any grievances or appeals with respect to Provider or
Contract Holder disputes that are reviewed and decided solely by the Company or
that do not constitute a material issue, within such time as to permit timely
response by the Company and in no event more than five (5) Business Days after
receipt of notice thereof, and promptly furnish to the Company copies of all
pleadings received in connection with any such Legal Proceeding (other than
grievances or appeals with respect to Provider or Contract Holder disputes that
are reviewed and decided solely by the Company or that do not constitute a
material issue); provided, however, that promptly following receipt of notice of
any Legal Proceeding, in a collaborative effort to reduce administrative costs,
the Administrator shall provide pleadings to the Company with respect to such
Legal Proceeding unless the Company provides notice to the Administrator that
the Company does not wish to continue to receive pleadings with respect to such
Legal Proceeding;

 

  (ii) supervise, assume and control the investigation, contest, defense and/or
settlement of all Legal Proceedings with respect to the Business and in the name
of the Company; provided, however, that Company shall have the right to choose
to participate in or control the investigation, contest, defense and/or
settlement of any Legal Proceeding at any time; provided, further, that the
Administrator shall obtain the Company’s consent for any settlement of a Legal
Proceeding related to a material issue (other than a Legal Proceeding related to
a material issue falling solely under clause (b) of the definition of “material
issue”; provided that Administrator shall provide the Company notice prior to
the settlement of such Legal Proceeding), which consent the Company shall
exercise in its sole discretion; and

 

  (iii) promptly respond to any request by the Company for information on the
progress of any Legal Proceedings handled by the Administrator in which the
Company is named a party and, at the Company’s request, provide to the Company a
report summarizing the nature of such Legal Proceedings, and copies of any files
or other documents that the Company may reasonably request in connection with
its review of these matters.

(b) The Company shall have the right to timely review and approve all material
court filings in any Legal Proceeding related to a material issue; provided that
such review and approval process does not prejudice the Administrator’s ability
to defend the Legal Proceeding.

 

19



--------------------------------------------------------------------------------

(c) In the event any Legal Proceeding engaged in by Administrator pursuant to
the terms of this Administrative Services Agreement continues beyond the
Expiration Date, Administrator shall make available to the Company all necessary
Books and Records, documents, legal work product (created at the request of the
Administrator on behalf of the Company), and provide reasonable access to
personnel (all at Administrator’s cost) in the event that the Company chooses to
assume the control of such Legal Proceeding. The assumption of control of such a
Legal Proceeding by the Company shall not relieve the Administrator or the
Administrator’s Affiliates of any indemnification obligations. If the Company
chooses not to assume control of any such Legal Proceedings, the Administrator
shall be obligated to continue its management of such Legal Proceedings pursuant
to the terms of this Administrative Services Agreement.

(d) [The New York State Department of Health shall be given notice of any
arbitration or other dispute resolution proceedings and shall not be bound by
any decision arising from arbitration or other dispute resolution proceedings.]8

Section 7.3. Notice to Administrator. The Company shall give prompt notice to
the Administrator of any Legal Proceeding made or brought against the Company
after the Effective Date arising under or in connection with the Business, to
the extent known to it within such time as to permit timely response by the
Administrator, and in no event more than five (5) Business Days after receipt of
notice thereof, and shall promptly furnish to the Administrator copies of all
pleadings received in connection therewith. The Company’s failure to provide
notice pursuant to the terms of this Section 7.3 shall not be deemed a waiver of
the Company’s or its Affiliates’ right to indemnification under the Stock
Purchase Agreement other than to the extent that such failure prejudices the
defense of the Legal Proceeding by the Administrator.

Section 7.4. Final Authority. Notwithstanding the foregoing, the Parties
recognize that, as the issuing company, the Company retains the final authority
with respect to the resolution of any complaints, investigations or proceedings
by Governmental Authorities and any Legal Proceeding, with respect to which it
shall take into account the recommendations of the Administrator provided to the
Company.

Section 7.5. Initiation of Litigation. The Administrator shall not have the
authority to institute any legal action on behalf of the Company relating to the
Business against any Member, Provider, Broker/Consultant or Contract Holder, in
each case in their capacity as such, or Governmental Entity, without the written
consent of the Company, which consent may be withheld in the sole discretion of
the Company. For the avoidance of doubt, notwithstanding the foregoing, the
Administrator shall have the authority to institute any legal action on behalf
of the Company relating to the Business against any Person other than a Member,
Provider, Broker/Consultant or Contract Holder, in each case in their capacity
as such, or Governmental Entity; provided, that in such matters, the
Administrator shall receive the Company’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed). Should the
Administrator recommend, in good faith and consistent with past practice of the
Company, the initiation of any legal action referenced in the preceding two
sentences (to the extent such action reasonably alleges amounts owed to the
Company or involves fraud and abuse with respect to the Administered Contracts)
in order to make claims against parties for monetary damages potentially due to
the Company, and should the Company refuse to give such consent, then United
will pay to the Administrator the amount of the mutually agreed upon monetary
damages, to the extent the damages would not be a Buyer Cost (as defined in the
Stock Purchase Agreement), that would become due to the Company were the Company
to bring a legal action against such third party and prosecute such legal action
to conclusion, excluding any alleged punitive or consequential damages. To the
extent United and the Administrator are unable to mutually agree on the amount
of the monetary damages due the Company, such dispute shall be subject to
arbitration pursuant to Section 12.3, and upon final resolution thereof, United
will pay to the Administrator the amount of damages determined by the Baseball
Arbitrator within five (5) Business Days.

 

 

8

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

 

20



--------------------------------------------------------------------------------

Section 7.6. Cooperation. In the event that the Company participates in, at any
level or at any time, assumes the lead of any investigation, contest, defense
and/or settlement of any complaints, investigations and proceedings by
Governmental Entities related to the Business or any Legal Proceeding, or
initiates litigation with respect to the Business, the Administrator shall and
shall cause its Affiliates, attorneys, employees, and agents to reasonably
cooperate with the Company. In addition, the Company shall and shall cause its
Affiliates, attorneys, employees, and agents to reasonably cooperate with the
Administrator with respect to any investigation, contest, defense and/or
settlement of any complaints, inquiries and proceedings by Governmental Entities
related to the Business or any Legal Proceeding lead by the Administrator. Such
cooperation contemplated by this Section 7.6 of either Party shall include the
execution of affidavits, appearances, testimony and production of documents
pursuant to federal and state criminal and civil subpoenas, depositions,
interrogatories and other requests.

Section 7.7. Material Issue Definition. For the purposes of this Article VII
only, “material issue” shall mean (a) with respect to a matter involving a
Governmental Entity, any issue (or series of related issues) involving an amount
(as reasonably determined by the Administrator based on available information)
equal to or more than $200,000, (b) with respect to any other Legal Proceeding
(not involving a Governmental Entity), any issue (or series of related issues)
involving an amount (as reasonably determined by the Administrator based on
available information) equal to or more than $500,000, (c) any commitment,
including any operational commitment, market under-taking, or any obligation on
the Company or any of its Affiliates required by a Governmental Authority or
pursuant to a Legal Proceeding, that would limit the ability of the Company to
wind-down the Business, or (d) any issue which the Company reasonably determines
could have an adverse consequence or impact (other than an immaterial
consequence or impact) on the operations of United or its Affiliates.

ARTICLE VIII.

MISCELLANEOUS SERVICES

Section 8.1. Contract Holder and Customer Services. From and after the Effective
Date, subject to Section 2.3, the Administrator shall provide all Contract
Holders and Customer services in connection with the Administered Contracts,
including the following:

(a) preparing and mailing all necessary, required or appropriate Contract Holder
statements, reports and communications, including Premium notices;

 

21



--------------------------------------------------------------------------------

(b) providing usual and customary services for Contract Holders, including
processing reinstatements, cancellations or other changes provided for under the
Administered Contracts and calculations relating thereto;

(c) processing all necessary Customer notifications and collections in
connection with the Administered Contracts;

(d) answering all inquiries relating to the Administered Contracts; and

(e) processing all necessary Contract Holder Tax reporting, Customer
notifications and collection in connection with the Administered Contracts.

Section 8.2. Brokers/Consultants. The Administrator, on behalf of the Company at
the Company’s expense, shall calculate and pay all Commissions to
Brokers/Consultants entitled thereto for the Administered Contracts; provided
that United will provide the Administrator retroactive membership information
following the transfer of Company Employer Groups to Legacy United Entities’
Plans (to allow the Administrator to apply any membership changes to the
Administrator’s systems and adjust Commissions accordingly); provided further
that the Administrator’s obligation to calculate and pay such Commissions shall
cease upon termination, non-renewal or novation to United (or its Affiliates, as
applicable) of such Administered Contracts, or such other transfer of membership
under a Medicare Plan Contract to a contract between CMS and United (or its
Affiliates, as applicable), as CMS may allow, and United (or its Affiliates, as
applicable) shall be obligated to calculate and pay Commissions to
Brokers/Consultants entitled thereto for periods following any such novations,
in the case of Administered Contracts novated to United or its Affiliates, or
following any such transfer of membership under a Medicare Plan Contract, and
for periods following the transfer of Company Employer Groups to Legacy United
Entities’ Plans. The Administrator shall be responsible for monitoring and
complying with all applicable regulatory and licensing requirements relating to
Brokers/Consultants for the Administered Contracts including requirements
established by the Centers for Medicare & Medicaid Service, as applicable.

Section 8.3. Call-Centers; Inquiries and Complaints. The Administrator shall
maintain telephone call-center operations to accept and respond to inquiries,
requests for information or complaints during normal business hours or as
required by Law, by Customers, Contract Holders and Providers in connection with
the Administered Contracts. As of the Effective Date, the Company has adopted
and maintains a grievance and complaint resolution plan for the resolution of
Customer, Contract Holder or Provider appeals, grievances and complaints that is
the same as the plan in effect for the Business immediately prior to the
Effective Date. From and after the Effective Date, such plan shall be amended
solely to the extent necessary to comply with applicable Law. The Administrator
shall operate the telephone call-centers and such plan in all material respects
in the same manner as the call center and plan were operated by Administrator
immediately prior to the Effective Date, taking into account the winding up and
running out of the Business as contemplated under this Administrative Services
Agreement and in consideration of any permitted amendments of such plan by the
Company. The Company (a) is entitled to send a representative or representatives
to any proceeding involving a Customer, Contract Holder or Provider, and (b) has
the final binding and exclusive discretionary authority with regard to the
management and handling of all Customer, Contract Holder and Provider appeals,
grievances or complaints arising from the Business.

 

22



--------------------------------------------------------------------------------

Section 8.4. Utilization Management. The Administrator shall perform utilization
management including utilization review, case management, disease management, or
quality assurance (“Medical Management Programs”) in connection with the
Business in all material respects in the manner performed by the Administrator
(on behalf of the Company) immediately prior to the Effective Date, taking into
account the winding up and running out of the Business as contemplated under
this Administrative Services Agreement[.] [:]

(a) [Quality Assurance/Quality Improvement Standards. Administrator shall
utilize Company’s quality assurance and quality improvement standards.

(b) Utilization Review Standards. Administrator shall utilize Company’s clinical
review standards for utilization review, or Company shall approve of
Administrator’s clinical review standards, if such standards are substantially
equivalent to those of Company and to those of other management contractors
performing similar functions for the same or similar services. Administrator’s
utilization review processes must comply with article 49 of the N.Y. Public
Health Law and must be approved by the Commissioner of the New York State
Department of Health. Administrator hereby represents and warrants that it is a
registered utilization review agent, as defined in article 49 of the N.Y. Public
Health Law.]9

Section 8.5. Coordination of Benefits. The Administrator shall conduct
coordination of benefits consistent with the terms of the Administered Contracts
in connection with the Business in all material respects in the manner performed
by the Administrator (on behalf of the Company) immediately prior to the
Effective Date, taking into account the winding up and running out of the
Business as contemplated under this Administrative Services Agreement.

Section 8.6. Risk Management. The Administrator and United shall cooperate to
maintain an appropriate risk management program on behalf of the Company, with
such program to include the operation of an effective corporate compliance
program. United shall make available to the Company appropriate types and levels
of insurance coverage (with risk reduction levels consistent with the historical
practice of the Company) at United’s incurred incremental cost.

 

 

9

These provisions are found only in the Administrative Services Agreement of
Health Net of New York, Inc.

 

23



--------------------------------------------------------------------------------

ARTICLE IX.

CERTAIN ACTIONS BY THE COMPANY

Section 9.1. Provider Network Access.

(a) Subject to the Administrator’s responsibilities under Section 8.3, the
Company and its Affiliates shall be responsible for Participating Provider
contracting and Participating Provider relations with respect to the Business
(but only with respect to contracts to which the Company is a party); provided,
however, that the Administrator shall be responsible for contracting for and
administering mental health and pharmaceutical Provider networks and benefits
for the Company as set forth in Section 9.1(d). With respect to new or renewal
Provider contracts, the Company and its Affiliates shall not intentionally seek
to impose higher rates for Providers under a Company Provider contract in order
to favor United Affiliates, other than the Acquired Companies, with such
Provider; provided, however, the Parties acknowledge that such efforts will be
affected by the fact that the Company is winding down the Business.

(b) The Company and its Affiliates shall promptly provide the Administrator with
a copy of any proposed amendment to or renewal of a Provider contract with
respect to the Business that changes the reimbursement structure with such
Provider or any proposed new Provider contract with respect to the Business for
the Administrator’s prior review and reasonable approval solely for the purpose
of determining that Administrator is able to administer such Provider contract
without incurring undue cost or expense inconsistent with the Company’s past
practice (whether for systems implementation, loading, manual administration or
otherwise) and without degradation of its ability to comply with the Service
Standards. The Company will consider the Administrator’s reasonable input with
respect to proposed changes to Provider contracts to improve administrative
efficiency and reduce costs (including systems implementation, automatic
payment, and ease of loading). To the extent new or renewal Provider contracts
result in a degradation of the Administrator’s ability to comply with the
Service Standards, the parties will cooperate to develop adjustments to the
Service Standards, taking into account such new or renewal Provider contracts.
The Company may not terminate any Provider contract without the Administrator’s
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed).

(c) If necessary to maintain sufficient network adequacy for the Business or to
meet the Company’s expected medical costs per unit on an aggregate basis, United
will permit (or cause one or more of its Affiliates to permit) the Company
access to certain Provider contracts and rates of the Company’s Affiliates for
the purpose of providing services to Contract Holders covered under the
Administered Contracts and only as allowed by such Provider contracts and
applicable Law; provided, however, that the United and its Affiliates shall not
intentionally seek to charge the Company higher rates than those charged to any
of the Company’s Affiliates for similar services. In the event such access is
necessary and permissible, the Parties will mutually agree upon a reasonable
transition plan, on a case-by-case basis, before access to such Provider
contracts as set forth in this Section 9.1 will begin.

 

24



--------------------------------------------------------------------------------

(d) The Company acknowledges and agrees that the agreements between the Company
and Health Net Pharmaceutical Services, Inc. and MHN Services, Inc. with respect
to pharmacy benefit management services (including mail order, retail network,
claims processing, specialty pharmacy and other administrative services)
(collectively “PBM Services”) and behavioral health services respectively, are
expected to remain in effect as of the Effective Date with such amendments as
are necessary to effectuate the purposes of this Administrative Services
Agreement and the Stock Purchase Agreement. The Administrator shall administer
such agreements substantially in the same manner as such contracts were
administered prior to the Effective Date. The Administrator represents that all
agreements for PBM Services that are in effect as of the Effective Date, or that
are entered into by the Administrator on behalf of the Company after the
Effective Date, contain competitive information that is confidential to the
vendor, manufacturer, and other third parties (each a “Third Party”) and to the
Administrator’s Affiliates. The Administrator represents that disclosure of
pricing or other confidential or competitive information directly to the Company
or its Affiliates could result in termination of such agreements or allegations
of breach by any such Third Party, or otherwise result in a loss of competitive
pricing and terms for the Company. The Administrator and the Company agree to
cooperate to obtain permission from such Third Parties to provide limited
personnel of the Company with access to a redacted version of any such
agreements for PBM Services, solely on a need-to-know basis; provided, however,
that the failure to obtain the permission of any such Third Party shall not
excuse the performance of the Company’s obligations under this Administrative
Services Agreement or otherwise constitute a breach by the Administrator of its
obligations hereunder. The Company may confirm that it is receiving the benefit
of the PBM Services by engaging an independent auditor reasonably acceptable to
the Administrator, to perform a confidential review of such agreements of which
the Company is not a party. Prior to performing the confidential review, the
independent auditor shall enter into a confidentiality agreement, reasonably
acceptable to the Administrator and the applicable Third Party. For any
agreement with a Third Party for PBM Services that is required to be filed with
or approved by a Governmental Entity, the Administrator shall file, and
cooperate with the Company in obtaining any required Governmental Entity
approvals of, such agreements and any related amendments; provided that such
filing shall not relieve the Parties of their obligations or representations set
forth in this Section 9.1(d).

Section 9.2. Filings. Subject to Section 2.3, if required by applicable Law, the
Company shall prepare any filings required to be made with any Governmental
Entity that relate to the Administered Contracts, including filings with
guaranty associations and filings of Premium Tax Returns with taxing
authorities. Pursuant to Article X, if the Company is required to make any such
filings, the Administrator shall provide promptly to the Company all information
with respect to the Administered Contracts that Administrator possesses that may
be reasonably required for the Company or for the Administrator on behalf of the
Company to prepare such filings and Tax Returns.

Section 9.3. [Joint Medicare PDP Contract. The Company acknowledges and agrees
that the Joint Medicare PDP Contract is expected to remain in effect as of the
Effective Date with such amendments as may be necessary to effectuate the
purposes of this Administrative Services Agreement. From the Effective Date
through December 31, 2010, the Administrator shall administer the Joint Medicare
PDP Contract substantially in the same manner as such contract was administered
with respect to the Medicare Part D plan members in New York sponsored by the
Company prior to the Effective Date (the “NY Medicare PDP Members”) and as
otherwise required hereunder. Only to the extent that certain Joint Enterprise
Agreement by and between HN Life, Health Net Insurance of Connecticut and Health
Net Insurance of New York, Inc., dated March 31, 2005, as amended, is not
terminated, United shall, or shall cause the Company to, prepare and submit to
CMS the application for the 2011 fiscal year and any fiscal years thereafter
with respect to the NY Medicare PDP Members, including any requests required to
separate out the NY Medicare PDP Members from the Joint Medicare PDP Contract;
provided, however, in the event the Closing has not occurred as of the deadline
for submitting such application, Parent shall cause the Company and HN Life,
respectively, to prepare and submit to CMS separate applications with respect to
the NY Medicare PDP Members and all other Medicare Part D plan members sponsored
by HN Life. For the avoidance of doubt, (a) as long as the Closing occurs before
the deadline for submitting the application for the NY Medicare PDP Members,
neither Parent nor the Administrator shall have any obligation to assist the
Company or United with, or to prepare or submit, such application, and
(b) Parent and its Affiliates retain the right to prepare and submit to CMS an
application for the 2011 fiscal year and any fiscal years thereafter with
respect to all Medicare Part D plan members sponsored, or to be sponsored, by HN
Life or any of Parent’s other Affiliates.]10

 

 

10

This provision is found only in the Administrative Services Agreement of Health
Net Insurance of New York, Inc.

 

25



--------------------------------------------------------------------------------

Section 9.4. [Vendor Agreements. Company and Administrator each acknowledges
that on the Effective Date Company has also executed (i) an Amendment to the
November 1, 2003 Administrative Services Agreement by and between MHN Services
and Company; and (ii) an Amendment to the November 28, 2007 Pharmacy Benefits
Management Services Agreement by and between Health Net Pharmaceutical Services
(“HNPS”) and Company (and CaremarkPCS Health, L.P. for the limited purpose of
acting as a subcontractor of HNPS with respect to the provision of delegated
management services for claims processing) (the “Vendor Agreements”). Company
shall notify the New York State Department of Health of any event or occurrence
related to this Administrative Services Agreement that would cause a change in
the terms or conditions, including termination or expiration, of either of the
Vendor Agreements. Such notice shall be specific in identifying the Vendor
Agreement to be affected, the parties involved, the nature of the change, and,
as appropriate, the date of the termination or expiration. In the event that the
event or occurrence related to this Administrative Services Agreement causes a
termination or material amendment of a Vendor Agreement, such notice shall be
submitted to the Department at least 90 days prior to proposed implementation
and shall be effective only with the prior written consent of the Department.]11

ARTICLE X.

REGULATORY MATTERS AND REPORTING

Section 10.1. Regulatory Compliance and Reporting. At the Company’s reasonable
request, during the term of this Administrative Services Agreement, the
Administrator shall (a) provide the Company with information with respect to the
Business that the Administrator possesses, as is reasonably required to satisfy
any requirements imposed by any Governmental Entity, (b) prepare reports and
summaries, including statistical summaries and certifications, as are reasonably
required to satisfy any requirements imposed by a Governmental Entity upon the
Company with respect to the Business, (c) file, or provide to the Company to
file if required by Law, any filings required to be made with any Governmental
Entity that relate to the Business, and (d) assist and cooperate with the
Company in a commercially reasonably manner in connection with any market
conduct, financial or other Governmental Entity examinations to the extent
related to the Business. With respect to any Governmental Entity report or
filing the Administrator is obligated to file, the Administrator shall provide a
draft of such report or filing to the Company as soon as possible but no later
than fifteen (15) days prior to any submission deadline in order for the Company
to review and revise such report or filing, as necessary, and shall periodically
provide the Company with additional updated drafts that include all material
changes prior to such submission deadline; provided that, the Administrator
shall submit a substantially final draft to the Company no later than one
(1) day prior to such report or filing’s deadline; and provided further, that if
the time frame for submission of the report makes the Company’s prior review
impractical, the Administrator shall work cooperatively with the Company to
permit the Company to fulfill its legal and fiduciary obligations with respect
to the filing of such report. The Administrator shall notify the Company of any
required filing that may be filed in an untimely manner.

 

 

11

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

 

26



--------------------------------------------------------------------------------

Section 10.2. Financial Reporting and Accountings. The Administrator shall be
responsible for financial reporting and accounting for the Company, including
maintaining the Company’s general ledger and financial records, preparing
financial regulatory filings, preparing minimum loss ratio and high claimant
filings, reconciling general ledger accounts, conducting monthly claims reserve
valuation, and facilitating annual independent public accountant audits. With
respect to each accounting or report required to be filed with a Governmental
Entity by the Company, the Administrator shall provide a written certification
to the Company in the same form that the Company is required to provide a
certification to the Governmental Entity, if any. Notwithstanding the scheduled
reporting obligations identified in this Article X, in the event that
Administrator has actual knowledge of a material change in the financial
operations or status of the Business (for example, the occurrence of a material
write-off or a material change in the risk adjustment factor with respect to the
Medicare Business), the Administrator shall promptly notify the Company and
shall cooperate with the Company to provide additional information the Company
may need to assess such material change. Further, for any other accounting or
report, the Administrator shall provide a certification that such accounting or
report has been prepared in good faith and consistent with the past practices of
the Company and the Administrator, as applicable. In addition, the Administrator
shall disclose the key assumptions (other than those already set forth in such
accounting or report) used in preparing such accounting or report, and shall
disclose if different controls were used in preparing such accounting or report
than those maintained by Parent under the Sarbanes-Oxley Act of 2002. Without
limiting the preceding, upon the Company’s or Company’s auditor’s request, the
Administrator shall provide, in a reasonably timely manner, to the Company:

(a) reports and summaries of transactions (and upon request of the Company,
detailed supporting records) related to the Business as may be reasonably
required for use in connection with the preparation of the Company’s statutory
and GAAP financial statements, Tax Returns and other required financial reports
and to comply with the requirements of the Governmental Entities having
jurisdiction over the Company. Upon the Company’s reasonable request, the
Administrator shall file such reports on behalf of the Company; provided,
however, all such Tax Returns shall be prepared and filed by the Company, except
as otherwise provided in Section 10.4; and

(b) upon the Company’s or Company’s auditor’s request, the Administrator shall
provide to the Company (i) an opinion of an actuary reasonably acceptable to the
Company as to the adequacy of statutory reserves for the Insurance/HMO Contracts
and the Renewal Contracts, prepared according to accepted actuarial standards of
practice, and as otherwise required for regulatory reporting purposes and
(ii) an analysis which supports such opinion; provided that if the Company
requests more than two (2) such opinions in any 12-month period, United shall
bear the costs of any such additional opinions.

 

27



--------------------------------------------------------------------------------

(c) [Administrator will provide annual reports on its financial operations to
Company and, upon request, any operational data requested by Company, the
Commissioner of the New York State Department of Health, or the Superintendent
of the New York State Department of Insurance.]12

Section 10.3. Monthly Reports. Subject to Section 10.3(e) below, as soon as
available and in no event later than fifteen (15) Business Days after the end of
each calendar month, the Administrator shall prepare and submit to the Company a
report in the form attached as Schedule 10.3 setting forth the following
information:

(a) all (i) Premium paid, earned and unearned, and unpaid for such month,
(ii) Claims reported, paid, denied and open, and any capitation payments made,
during such month, Claims previously reported and still open and claims
previously reported and closed, each on a product level basis (e.g., commercial,
Medicare, Medicaid), and (iii) Commissions paid and earned during such month;

(b) the billed Premium by state with respect to the Insurance/HMO Contracts and
the Renewal Contracts for such month (the “Monthly Premium-By-State Report”),
accompanied by supporting records as the Company or its auditors shall
reasonably request;

(c) a written statement of accounting in the form attached as Schedule 10.3(c)
(each, an “Health Assessments Monthly Accounting”) setting forth amounts
assessed with respect to insolvency funds and guarantee assessments, CHIP
assessments, NYHCRA surcharges and NY Insurance Department, Regulation 146
assessments, covered lives assessments and other health related assessments for
high-risk pools, reinsurance pools and other similar pools against or payable by
the Company on a reported and restated basis (collectively, the “Post-Effective
Date Assessments”);

(d) the amount of actuarial Claims reserves that the Company calculates on a
monthly basis with respect to the Insurance/HMO Contracts, consistent with the
Company’s past practices in effect immediately prior the Effective Date
(excluding various adjustments and calculations to be made on a quarterly basis
in connection with preparing and submitting the Company’s quarterly statutory
financial statements), accompanied by such supporting records as shall be
reasonably sufficient to indicate how reserves have been calculated. In
addition, the Administrator shall indicate any material changes in the reserve
methodology used by the Administrator in calculating statutory reserves for the
Insurance/HMO Contracts and the Renewal Contracts;

 

 

12

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

 

28



--------------------------------------------------------------------------------

(e)(i) a reported income statement by line of business (e.g., commercial,
Medicare and Medicaid), which would include Premiums, other/investment income,
medical expenses, Premium Taxes, Commissions and SG&A to identify pre-tax and
net income amounts; (ii) a restated partial income statement by line of business
(e.g., commercial, Medicare and Medicaid), which would include Premiums, medical
expenses, Premium Taxes and Commissions to identify gross margin amounts; and
(iii) a restated income statement, which would include Premiums,
other/investment income, medical expenses, Premium Taxes, Commissions and SG&A
to identify pre-tax and net income amounts; provided, however, in the case of
the foregoing clauses (ii) and (iii), the Administrator shall prepare and
deliver to the Company a report no later than fifteen (15) Business Days after
the last preceding calendar quarter; and

(f) an update to Schedule 1 reflecting all Administered Contracts in effect at
the end of such month.

Section 10.4. Tax Reports.

(a) Within fifteen (15) Business Days after receipt by the Company of the
Monthly Premium-By-State Report, the Administrator shall prepare and submit to
the Company a written statement of accounting in a form and containing such
information to be agreed upon by the Parties hereto (each, a “Monthly Premium
Tax Accounting”, and together with the Health Assessments Monthly Accountings,
the “Monthly Accountings”) setting forth the estimated Premium Taxes arising
from all collected Premiums attributable to such month.

(b) The Administrator shall prepare all Premium Tax Returns of the Company. All
such Premium Tax Returns shall be prepared in a manner consistent with past
practice, to the extent such past practice complies with applicable Law. As soon
as possible, but no later than ten (10) days prior to the due date (including
extensions) for filing such Premium Tax Returns, the Administrator shall deliver
the Premium Tax Returns to the Company for its review, comment, and approval.
The Administrator shall (i) make all such changes as are reasonably requested by
the Company at least five (5) days prior to the applicable due date, and
(ii) file or cause to be filed all such Premium Tax Returns on or prior to the
due date (including extensions) for filing such Premium Tax Returns. The Company
shall timely pay all Taxes due as reflected on such Premium Tax Returns and
Post-Effective Date Assessments.

Section 10.5. Customer Notifications. To the extent required by Law, the
Administrator shall send to Contract Holders, Customers, Participating Providers
and/or Brokers/Consultants written notice in a form prepared by the
Administrator and reasonably approved by the Company to the effect that the
Administrator has been appointed by the Company to provide the Administrative
Services with respect to the Administered Contracts. The Administrator may
include such notice in a regularly scheduled annual mailing to such Contract
Holders, Customers, Participating Providers or Brokers/Consultants in lieu of a
separate mailing.

Section 10.6. Change in Status. The Administrator shall notify the Company
promptly (a) following public announcement of entry into any agreement that
would result in (i) a majority of the capital stock of Administrator no longer
being owned or controlled, directly or indirectly, by Parent (or its successor),
or (ii) the sale or transfer of assets of the Administrator or any of its
Affiliates that would render the Administrator unable to perform its obligations
under this Administrative Services Agreement, and (b) following the adoption of
any plan to liquidate, merge or dissolve the Administrator. Twenty (20) days
prior to the closing of any sale, transfer or merger contemplated by the
preceding sentence, at Parent’s election, either (A) the successor or survivor
of the transaction shall reaffirm its obligations under this Agreement in
writing to the Company or (B) Parent shall certify to the Company that it will
fulfill, or caused to be fulfilled, the obligations of the Administrator under
this Agreement.

 

29



--------------------------------------------------------------------------------

Section 10.7. Administrator Controls. The Administrator represents that during
the term of this Administrative Services Agreement it will continue to maintain
its accounting and oversight controls with respect to its operations consistent
with the requirements under the Sarbanes-Oxley Act of 2002 and with past
practice, to the extent consistent with applicable Law and taking into
consideration the wind-down of the Business.

Section 10.8. Business Transition Services. Following the Effective Date, the
Administrator will provide the business transition services to the Company as
set forth in Schedule 10.8.

ARTICLE XI.

BOOKS AND RECORDS

Section 11.1. Compliance. The Administrator shall keep accurate and complete
Books and Records and all other books and records relating to the Business in
(a) compliance with applicable Law and the Company’s record management practices
and (b) a form that is reasonably accessible. Following Expiration Date, the
Company shall keep accurate and complete Books and Records and all other books
and records relating to the Business in (y) compliance with applicable Law and
United’s record management practices and (z) a form that is reasonably
accessible.

Section 11.2. Right to Examine and Audit; Regulatory Examination of Records.
Following the Effective Date, each Party shall afford, and will cause its
Affiliates to afford, to the other Party and any of its Affiliates, counsel,
regulators, accountants or designated representatives, during normal business
hours, the right to examine and make copies of the Books and Records and all
other books and records, including such systems and data back-up of such systems
identified in Section 3.2, relating to the Business (excluding contract
information relating to out of state providers) and with reasonable access to
relevant personnel for such period as this Administrative Services Agreement is
in effect or for as long thereafter as any rights or obligations of either Party
survives or to the extent that such access may be required by the requesting
party in connection with (a) the preparation of financial statements,
(b) responding to regulatory inquiries or other regulatory purposes, (c) the
preparation of Tax Returns or in connection with any audit, amended return,
claim for refund or any proceeding with respect thereto, (d) the investigation,
arbitration, litigation and final disposition of any claims that may have been
or may be made against the Company (or its Affiliates) or the Administrator (or
its Affiliates), as the case may be, in connection with the Business or which
the Company (or its Affiliates) or the Administrator (or its Affiliates), as the
case may be, may make with respect to the Business, or (e) compliance with the
Service Standards and the Parties’ respective obligations under this
Administrative Services Agreement; provided that with respect to the foregoing
clause (e), such access shall be limited to two (2) audits per year, unless
additional audit is required by Law or unless United pays for the cost of such
additional audit. To the extent any other books and records maintained by the
Administrator include information unrelated to the Business, the Administrator
may, within a reasonable time period, redact such information from such books
and records prior to providing access to the Company or its Affiliates. Each
Party and its Affiliates shall have the right to duplicate all Books and Records
and other books and records relating exclusively to the Business. The
Administrator shall permit authorized personnel of any applicable Governmental
Entities to examine any records maintained by the Administrator relating to the
provision of Administrative Services and to permit access to facilities used by
the provision of the Administrative Services, in each case as required by
applicable Law.

 

30



--------------------------------------------------------------------------------

Section 11.3. Maintenance and Transfer. Each Party will not, and will cause its
Affiliates to not, dispose of, alter or destroy any such Books and Records and
other books and records relating to the Business except in accordance with such
Party’s record retention policies set forth on Schedule 11.3. During the term of
this Administrative Services Agreement, the Administrator shall be responsible
for the security, maintenance and storage of all Books and Records and other
books and records relating to the Business and shall comply with the Parent’s
security policy in effect as of immediately prior to the Effective Date, as may
be amended to comply with applicable Law from time to time. The Books and
Records and other books and records relating to the Business are the property of
the Company. Promptly upon termination of this Administrative Services
Agreement, the Administrator shall return to the Company any such Books and
Records and any other books and records relating to the Business in the
Administrator’s possession; provided, however, that the Administrator may retain
copies of any such Books and Records.

ARTICLE XII.

COOPERATION

Section 12.1. Cooperation. Each Party hereto shall cooperate fully with the
other in all reasonable respects in order to accomplish the objectives of this
Administrative Services Agreement, including making available its respective
officers and employees for interviews and meetings with Governmental Entities
and furnishing any additional assistance, information and documents as may be
reasonably requested by a Party from time to time. If, at any time after the
Effective Date, any further action is necessary or desirable to effectuate the
purposes of this Administrative Services Agreement, each Party, as the case may
be, shall execute and deliver or cause to be executed and delivered such
instruments and other documents as shall be mutually agreed upon, and shall take
or cause to be taken all such further lawful and necessary action as mutually
agreed upon including amending this Administrative Services Agreement, executing
additional ancillary, delegation or other agreements, or taking such steps and
measures as reasonably required, advisable or necessary pursuant to applicable
Law or applicable accreditation or certification organizations.

Section 12.2. Joint Operating Representatives. The Administrator and the Company
will each nominate two representatives to act as the primary contact persons
with respect to the Administrative Services provided under this Administrative
Services Agreement (the “JOR”). Each Party shall have the right to appoint,
remove or replace its respective representative upon written notice to the other
Party. The initial representatives of the Administrator and the Company shall be
set forth on Schedule 12.2. The JOR shall meet at least once per quarter at a
mutually acceptable time to (i) address matters related to the Administrative
Services and (ii) discuss and attempt to resolve any disputes related to this
Administrative Services Agreement arising between the Parties. All meetings
shall be held in person, by teleconference or by any other means of remote
communication agreed upon by the Company and the Administrator. If any dispute
before the JOR is not resolved within fifteen (15) days after the date the JOR
first meets to discuss the dispute in an attempt to resolve it (or such longer
period as mutually agreed by the Parties in a writing signed by both Parties),
then such dispute shall be submitted to the senior level designees of each of
the Parties, who shall meet and make a good faith effort to resolve such
dispute. If the dispute is not resolved within fifteen (15) days after such
senior level designees first meet to discuss the dispute in an attempt to
resolve it, then either Party may initiate litigation. Notwithstanding this
Section 12.2, the JOR shall have no authority to amend this Administrative
Services Agreement.

 

31



--------------------------------------------------------------------------------

Section 12.3. Arbitration. Any dispute arising out of or relating to Section 7.5
shall be subject to final, binding arbitration in accordance with this
Section 12.3. The dispute shall be submitted before the New York, New York
offices of JAMS in accordance with the then existing JAMS Arbitration Rules, as
modified by this Section 12.3; a decision shall be issued within fifteen
(15) days after the close of the record; and judgment upon the dispute may be
entered in any court having jurisdiction over the judgment. United and the
Administrator shall select a mutually acceptable neutral arbitrator from the
panel of arbitrators serving with any of JAMS’s offices, but in the event the
Parties cannot agree on an arbitrator, the administrator of JAMS shall appoint
an arbitrator from such panel (the arbitrator so selected or appointed, the
“Baseball Arbitrator”). Within fifteen (15) Business Days after selection of the
Baseball Arbitrator, each of United and the Company shall submit to each other
and the Baseball Arbitrator their respective proposals for the amount of
monetary damages that would become due to the Company were the Company to bring
a legal action against a third party and prosecute such legal action to
conclusion, and the arbitration shall be limited to the sole question of
determining which amount is to be accepted. The Baseball Arbitrator shall have
no authority to compromise between the amounts. If the Baseball Arbitrator
accepts United’s proposal, United shall pay the Administrator such amount. The
determination rendered by arbitration shall be final and binding upon the
Parties, and judgment upon the award may be entered in any court having
jurisdiction thereof. Each Party shall bear its own fees and expenses with
respect to this dispute resolution process and any disputes related thereto and
the Parties shall share equally the fees and expenses of JAMS and the Baseball
Arbitrator. [The Parties acknowledge that the Commissioner of the New York State
Department of Health shall be given notice of all issues going to arbitration
and copies of all decisions, and that the Commissioner is not bound by such
decisions.]13

ARTICLE XIII.

CONFIDENTIALITY; PRIVACY REQUIREMENTS

Section 13.1. Use of Confidential Information. The Company and the Administrator
acknowledge that each Party will have access to confidential and proprietary
information concerning the other Party and its businesses, which information is
not readily available to the public, and acknowledge that the Company and the
Administrator have taken, and will continue to take, reasonable actions to
ensure such information is not made available to the public. The Company and the
Administrator further agree that neither they nor their Representatives will at
any time (during the term hereof or thereafter) disclose to any Person (except
the Company or the Administrator and their respective Affiliates, officers,
directors, employees, agents, consultants and advisors (each a
“Representative”), and in each case, who reasonably require such information in
order to perform their duties in connection with the services provided
hereunder), directly or indirectly, or make any use of, for any purpose other
than those contemplated by the Stock Purchase Agreement, the Administrative
Services Agreements or the Business Transition Agreement, any confidential
information or trade secrets relating to the Business, the Administered
Contracts or the business affairs of the Company or the Administrator.

 

 

13

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

 

32



--------------------------------------------------------------------------------

Section 13.2. Disclosure. Subject to the terms and conditions set forth herein,
including but not limited to Section 9.1(d), the Administrator or the Company
may disclose confidential information in the following circumstances (or as
otherwise provided by this Administrative Services Agreement):

(a) if the confidential information is or becomes generally publicly known and
available, through no act or omission by such Party or on its behalf or by any
of its Representatives;

(b) in response to a court order or formal discovery request after notice to the
other Party is given and after providing such Party an opportunity to object to
or intervene in such order or request, if permitted by Law; provided, however,
that such disclosure shall be limited only to the extent that is required by
such court order or formal disclosure request;

(c) if a proper request is made by any Governmental Entity, including pursuant
to any market conduct, financial or other Governmental Entity examinations,
after notice to the other Party is given and after providing such Party an
opportunity to object to such request, if permitted by Law; provided, however,
that such disclosure shall be limited only to the extent that is required by
such Governmental Entity;

(d) at the proper request of the Company or at the request of a Customer,
Contract Holder or its legal Representative as permitted by the Administered
Contracts or applicable Law; provided, however, that such disclosure shall be
limited only to the extent that is reasonably necessary to satisfy such a
request and, with respect to a request by a Customer, Contract Holder or its
legal representative relating to a material issue, Administrator shall first
provide notice to the Company in order to provide Company an opportunity to
object to such request, if permitted by Law;

(e) as disclosed in any discussions with auditors, actuaries or outside counsel;
or

(f) as otherwise required by applicable Law.

 

33



--------------------------------------------------------------------------------

Section 13.3. Privacy Requirements.

(a) In providing the Administrative Services, and in connection with
maintaining, administering, handling and transferring the data of Contract
Holders, Customers and other recipients of loss payments under the Administered
Contracts, the Administrator shall, and shall cause its Affiliates and any
permitted Subcontractors to, comply in all material respects with all applicable
confidentiality and security obligations in connection with the collection, use,
disclosure, maintenance and transmission of personal, private, health or
financial information about individual insureds, enrolled beneficiaries or loss
payment recipients (collectively “Nonpublic Personal Information”), that arise
under (i) those Laws applicable to the Company that are currently in place or
which may become effective during the term of this Administrative Services
Agreement, including the Gramm-Leach-Bliley Act and the Standards for Privacy of
Individually Identifiable Health Information and all other privacy or security
regulations promulgated by the U.S. Department of Health and Human Services
pursuant to the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”), and (ii) the privacy policies of the Company attached as Exhibit
13.3(a) (the “Privacy Policies”), as such policies may be amended with the
Administrator’s prior written consent from time to time. The Administrator shall
permit the Secretary of the U.S. Department of Health and Human Services and
such other Governmental Entities to audit the Administrator’s compliance
herewith.

(b) The Administrator shall enable individual subjects of personally
identifiable information, upon request from such individuals, to review and
correct information maintained by the Administrator about them.

(c) The Administrator shall promptly report to the Company any violation of this
Section 13.3 of which the Administrator becomes aware. The Administrator shall
not during the term of this Administrative Services Agreement modify the Privacy
Policies under which information utilized by the Administrator in administering
the Administered Contracts is gathered without the Company’s prior written
consent.

(d) The Administrator will for so long as it retains Nonpublic Personal
Information, maintain adequate administrative, technical and physical safeguards
in accordance with standards maintained by the Company immediately prior to the
Effective Date (taking into account the winding up and running out of the
Business as contemplated under the Business Transition Agreement): (1) to insure
the integrity, security and confidentiality of Nonpublic Personal Information
and Customer records and information, (2) to protect against any anticipated
threats or hazards to the integrity, security or confidentiality of such
records, and (3) to protect against unauthorized access to or use of such
records or information.

(e) As the Administrator is a Business Associate of the Company (as defined by
HIPAA and its implementing privacy regulations at 45 C.F.R. Parts 160 and 164,
subparts A and E, and security regulations at 45 C.F.R. 160, 162 and 164,
subpart C), simultaneously with the execution of this Administrative Services
Agreement, the Administrator shall execute the business associate agreement
attached as Exhibit 13.3(e).

 

34



--------------------------------------------------------------------------------

ARTICLE XIV.

CONSIDERATION FOR ADMINISTRATIVE SERVICES

Section 14.1. Compensation; Payments. In consideration for the Administrative
Services, the Company shall pay to the Administrator the Administrative Services
Fee. On or before the tenth Business Day following each month during the term of
this Administrative Services Agreement, the Administrator will deliver a written
invoice to the Company including the amount of the Administrative Services Fee
for such month. No later than ten (10) Business Days after receipt of such
written invoice, the Company shall pay any undisputed amount to the
Administrator by wire transfer of immediately available funds to an account
designated by Administrator in writing. The Company and the Administrator shall
work in good faith to settle any such disputed amounts promptly. All payments of
the Administrative Services Fee made by the Company to the Administrator under
this Administrative Services Agreement shall be reflected in the profit and loss
payments provisions in the Stock Purchase Agreement.

Section 14.2. Customer/Contract Holder Hold-Harmless. The Administrator shall
not look to Contract Holders or Customers (in their capacities as such) for
payment of obligations of the Company to the Administrator under the terms of
this Administrative Services Agreement, regardless of the insolvency of the
Company or the inability of the Company to pay.

ARTICLE XV.

BANK ACCOUNT; USE OF COMPANY LETTERHEAD

Section 15.1. Creation of Accounts. When and on terms reasonably requested by
the Administrator, the Company shall open, modify or close, and make available
for use by the Administrator for the payment of amounts to be paid by the
Administrator hereunder one or more bank accounts (each, a “Bank Account”) of
the Company and check stock of the Company. The Administrator will continue to
direct Company customer payments to existing Company lockboxes and shall cause
to be deposited to the Bank Account(s) all such amounts collected by the
Administrator pursuant to its obligations under this Administrative Services
Agreement, including Premiums. The Administrator shall also continue to generate
check and electronic payments on existing Company disbursement Bank Accounts to
pay Claims and Health Care Costs pursuant to this Administrative Services
Agreement. The Administrator shall maintain such account(s) and pay all
applicable bank fees and check stock costs; provided, that United shall bear the
cost of any new or modified check stock resulting from the re-branding by United
or Company of the check stock used by the Company prior to the Effective Date
and in the event the Administrator or the Company incurs additional costs in
order to perform its obligations hereunder using such new or modified check
stock, United shall reimburse the Administrator for such additional costs. The
Company shall adopt such resolutions and execute such documents as required to
designate senior officers of the Administrator (by title) as signatories on such
account(s) and authorize the Administrator to certify to such bank(s), from time
to time, the names of such officers. The Company shall also make available to
the Administrator, at the sole expense of the Administrator, such letterhead,
printed forms and other documents of the Company as may be reasonably required
by the Administrator in performing services hereunder; provided that, in the
event the Company adopts letterhead, printed forms or other documents different
than the letterhead, printed forms or other documents used by the Company prior
to the Effective Date, and the Administrator or the Company incurs additional
costs in order to perform its obligations hereunder using such new or modified
materials, United shall reimburse the Administrator for such additional costs.

 

35



--------------------------------------------------------------------------------

Section 15.2. Use of Accounts; Responsibility for Maintaining Sufficient Funds.
The Administrator shall inform the Company of the cash balances needed in such
designated Bank Accounts one day in advance in order to fund any commercially
reasonable amounts for the purpose of fulfilling its obligations to pay Health
Care Costs and the same day in order to fund any commercially reasonable amounts
for the purpose of fulfilling its obligations to pay Claims, in each case,
pursuant to and during the term of this Administrative Services Agreement;
provided, however, that the Administrator shall not have the right to withdraw
from, or to request that the Company fund, the Bank Accounts for any amounts
owed by it or its Affiliates to the Company or its Affiliates, including any
indemnification payments, or for any Administrative Services Fees. If at any
time there are insufficient amounts in the Bank Account to fund any checks drawn
and unpaid on such Bank Accounts and subject to Parent’s obligation to make the
statutory minimum payments pursuant to Section 1.4(g) of the Stock Purchase
Agreement, the Company or United shall deposit the required funds into the Bank
Account for the purpose of paying Claims or Health Care Costs. When and on terms
reasonably requested by the Company, Administrator will work with the Company,
United and Company banks to transition Bank Account signers, Bank Account bank
analysis grouping, documentation and data transmission and reporting systems,
and electronic funds transfer capabilities into and out of the accounts from the
Administrator to the Company and United Upon termination of this Administrative
Services Agreement, the Administrator shall promptly return to the Company all
such unused check stock, letterhead, printed forms and other generic documents
held by it in connection with this Administrative Services Agreement as provided
under this Article XV and any amounts remaining in the Bank Accounts shall be
transferred to such accounts as directed by the Company.

ARTICLE XVI.

DURATION; TERMINATION

Section 16.1. Duration. This Administrative Services Agreement shall commence as
of the Effective Date and shall continue in effect until the termination date of
the final Administered Contract (the “Expiration Date”), on which date it shall
automatically terminate, unless this Administrative Services Agreement is
earlier terminated under Section 16.2 hereof. [In no event shall the term of
this Administrative Services Agreement extend for more than five (5) years from
the Effective Date unless a renewal term is authorized by the Commissioner of
the New York State Department of Health in accordance with 10 NYCRR §
98-1.11(m). Any application for renewal shall be submitted to the New York State
Department of Health at least ninety (90) days prior to the expiration of the
existing contract.]14 Upon the Expiration Date, unless this Administrative
Services Agreement is earlier terminated under Section 16.2 hereof, the Parties
agree to enter into a Claims Servicing Agreement attached as Schedule 16.1,
under which the Administrator will manage the running out of any remaining
Claims.

 

 

14

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

 

36



--------------------------------------------------------------------------------

Section 16.2. Termination.

(a) [Any termination or non-renewal of this Administrative Services Agreement
shall require the prior written approval of the Commissioner of the New York
State Department of Health following ninety (90) days prior written notice.
Termination may be upon less than ninety (90) days notice provided it is
demonstrated to the satisfaction of the Commissioner prior to termination that
circumstances exist which justify more immediate termination. Any reference in
this Article XVI to time frames shorter than ninety (90) days shall not be
applicable unless the requirements of this Section 16.2(a) have been met.]15

(b) This Administrative Services Agreement is subject to immediate termination
at the option of the Company, upon written notice to the Administrator, upon the
occurrence of any of the following events:

 

  (i) A voluntary or involuntary proceeding is commenced in any jurisdiction by
or against the Administrator for the purpose of conserving, rehabilitating or
liquidating the Administrator;

 

  (ii) There is a material breach by the Administrator of this Administrative
Services Agreement that is not cured by the Administrator within forty-five
(45) days after receipt of written notice from the Company of such breach
(except in the case of inability to perform under Section 3.8); provided,
however, that if Administrator commences and diligently pursues the cure of such
breach and such breach cannot reasonably be cured within such forty-five
(45) day period, then such cure period shall be extended for an additional
thirty (30) day period; provided, further, that if a CAP has been implemented
with respect to such matter in accordance with the procedures set forth in
Sections 3.1(c) and 3.1(d), then the time frame provided for under such CAP
shall apply instead of such applicable cure period stated in this
Section 16.2(a)(ii). For the avoidance of doubt, a termination of any or all of
the Intercompany Agreements (as defined in the Stock Purchase Agreement), as
amended, shall not constitute a material breach under this Administrative
Services Agreement.; or

 

  (iii) The Administrator is unable to perform all or a material part of the
Administrative Services required under this Administrative Services Agreement
and is unable to obtain an alternative means of providing the Administrative
Services (except in the case of inability to perform under Section 3.8).

 

 

15

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

 

37



--------------------------------------------------------------------------------

(c) This Administrative Services Agreement is subject to immediate termination
at the option of the Administrator, upon:

 

  (i) (A) a material breach by the Company of this Administrative Services
Agreement that is not cured by the Company within forty-five (45) days after
receipt of written notice from the Administrator of such breach; or (B) with
respect to a material breach by the Company of any obligation to make payment of
any undisputed amount of the Administrative Services Fee to the Administrator
hereunder, within ten (10) Business Days after receipt of written notice from
the Administrator of such breach (except, with respect to clause (A) only, in
the case of inability to perform under Section 3.8). For the avoidance of doubt,
a termination of any or all of the Intercompany Agreements (as defined in the
Stock Purchase Agreement), as amended, shall not constitute a material breach
under this Administrative Services Agreement.; or

 

  (ii) the termination for breach (of any party) of the other Administrative
Services Agreements.

(d) This Administrative Services Agreement shall terminate immediately as
required by any Governmental Entity or applicable Law.

(e) This Administrative Services Agreement may be terminated at any time upon
the mutual written consent of the Parties, which writing shall state the
effective date of termination.

(f) In the event that this Administrative Services Agreement is terminated under
any of the provisions of Section 16.2(a) hereof, the Company shall either
directly or through an Affiliate or an alternative third-party administrator
perform the obligations required by this Administrative Services Agreement. Any
general and administrative expenses necessary to transition the performance of
Administrative Services to the Company, an Affiliate or a third party
administrator (e.g., loading claims data on a new system) (but not performance
of Administrative Services after such termination and corresponding transition)
(“Transition G&A”) shall be borne equally by the Administrator and the Company;
provided, however, that in no event shall the Transition G&A to be borne by the
Administrator exceed $18 million in the aggregate. The Administrator shall
provide the Company reasonable access during normal business hours to its claims
system and appropriate personnel of the Administrator as reasonably necessary to
transition the Administrative Services to the Company, its Affiliates or a third
party, unless as of or after the date of this Administrative Services Agreement,
such termination of such claims system has been or is de-commissioned or is
otherwise no longer used. Except as provided in this Section 16.2(e), from and
after such termination, the Administrator’s sole remaining obligation hereunder
shall be to make payment of the Termination Date Loss Reserve in accordance with
Section 1.4(e)(ii) of the Stock Purchase Agreement and those obligations which
survive pursuant to Section 18.14.

 

38



--------------------------------------------------------------------------------

Section 16.3. [The Parties acknowledge that this Administrative Services
Agreement shall terminate and be deemed cancelled, without financial penalty to
the governing authority of Company or to Company itself, not more than sixty
(60) days after notification to the governing authority of Company and
Administrator by the New York State Department of Health of a determination that
Company is not providing adequate care or otherwise assuring the health, safety
and welfare of its enrollees.]16

Section 16.4. Effect of Termination. Notwithstanding the termination of this
Administrative Services Agreement, the Administrator agrees to cooperate with
the Company in any Governmental Entity examinations or inquiries relating to the
Business or Legal Proceedings.

ARTICLE XVII.

INDEMNIFICATION

The Parties acknowledge and agree that the indemnification provisions of Article
VII of the Stock Purchase Agreement shall apply to this Agreement.

ARTICLE XVIII.

GENERAL PROVISIONS

Section 18.1. Amendment and Modification. This Administrative Services Agreement
may be amended, modified or supplemented, only by a written agreement signed by
each of the Parties. No course of dealing between or among any of the Parties
hereto shall be deemed effective to modify or amend any part of this
Administrative Services Agreement or any rights or obligations of any Party
under or by reason of this Administrative Services Agreement. [Any amendments or
revisions to this Administrative Services Agreement shall be effective only with
the prior written consent of the Commissioner of the New York State Department
of Health.]17

Section 18.2. Waiver of Compliance; Consents. Any failure of the Company, on the
one hand, or Parent or the Administrator, on the other hand, to comply with any
obligation, covenant, agreement or condition herein may be waived by Parent or
the Administrator, or the Company, respectively, only by a written instrument
signed by the party granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure. Whenever this Administrative Services Agreement requires or
permits consent by or on behalf of any Party, such consent shall be given in
writing in a manner consistent with the requirements for a waiver of compliance
as set forth in this Section 18.2.

 

 

16

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

17

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

 

39



--------------------------------------------------------------------------------

Section 18.3. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given when delivered in person,
by email, telecopier (with a confirmed receipt thereof) or registered or
certified mail (postage prepaid, return receipt requested), and on the next
Business Day when sent by overnight courier service, to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice):

 

   (a)        if to the Company, to:       UnitedHealthcare, Inc.       5901
Lincoln Drive       Edina, MN 55426-1611       Facsimile:   (952) 992-5250      
Attention:   Chief Financial Officer & General Counsel       and         Oxford
Health Plans, LLC       One Penn Plaza       New York, NY 10019       Facsimile:
  (203) 459-7171       Attention:   Northeast Region Chief Executive Officer   
   and:         UnitedHealth Group Incorporated       9900 Bren Road East      
Minnetonka, MN 55343       Facsimile:   (952) 936-0044       Attention:  
General Counsel       and         Facsimile:   (952) 936-3007       Attention:  

Vice President,

Corporate Development

      with a copy to:       Dorsey & Whitney LLP       Suite 1500         50
South Sixth Street       Minneapolis, MN 55402       Facsimile:   (612) 340-2868
      Attention:   Neal N. Peterson, Esq.

 

40



--------------------------------------------------------------------------------

   (b)       if to the Administrator, to:      Health Net, Inc.      21650
Oxnard Street      Woodland Hills, CA 91367      Facsimile:   (818) 676-7503   
  Attention:   Linda V. Tiano, Senior Vice President, General Counsel and
Secretary      with a copy to:        Latham & Watkins LLP      355 South Grand
Avenue      Los Angeles, CA 90071-1560      Facsimile:   (213) 891-8763     
Attention:   James Beaubien, Esq.        Julian Kleindorfer, Esq.

Section 18.4. Assignment. This Administrative Services Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns, but neither this
Administrative Services Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any Party without the prior written
consent of the other Parties; provided, however that the Company shall have the
right, without the consent of Parent or the Administrator, to assign all of its
rights, duties and obligations under this Administrative Services Agreement
(a) to any Subsidiary of the Company or (b) in connection with the sale of all
or substantially all of the capital stock or assets of the Company. For the
avoidance of doubt, no such assignment shall relieve Parent or UHG of their
respective obligations under Section 2.4.

Section 18.5. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Administrative Services Agreement shall be governed by and construed in
accordance with the internal laws of the state of [law of domicile] applicable
to agreements made and to be performed entirely within such state, without
regard to the choice of law principles thereof. Each of the Parties hereby
irrevocably and unconditionally consents to submit to the sole and exclusive
jurisdiction of the courts of the State of [            ] sitting in
[            ], and of the United States District Court for the District of
[            ] (the “Chosen Courts”) for any litigation arising out of or
relating to this Administrative Services Agreement, or the negotiation, validity
or performance of this Administrative Services Agreement, or the transactions
contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts), waives any objection to the laying of venue of any such
litigation in the Chosen Courts and agrees not to plead or claim in any Chosen
Court that such litigation brought therein has been brought in any inconvenient
forum. The Parties hereby waive the right to any jury trial in any action,
proceeding or counterclaim brought by one Party against another Party.

Section 18.6. Counterparts. This Administrative Services Agreement may be
executed and delivered (including by facsimile transmission or by electronic
mail with a pdf scanned attachment) in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

41



--------------------------------------------------------------------------------

Section 18.7. Interpretation. The article and section headings contained in this
Administrative Services Agreement are solely for the purpose of reference, are
not part of the agreement of the parties and shall not in any way affect the
meaning or interpretation of this Administrative Services Agreement. The Parties
are sophisticated, represented by counsel and jointly have participated in the
negotiation and drafting of this Administrative Services Agreement and there
shall be no presumption or burden of proof favoring or disfavoring any party by
virtue of the authorship of any provision of this Administrative Services
Agreement.

Section 18.8. Specific Performance. The Parties agree that irreparable damage
would occur in the event any of the provisions of this Administrative Services
Agreement were not to be performed in accordance with the terms hereof and that
the Parties shall be entitled to an injunction to prevent breaches of this
Administrative Services Agreement and to enforce specifically the terms and
provisions hereof in the Chosen Courts, this being in addition to any other
remedy to which they are entitled at Law in equity.

Section 18.9. Entire Agreement; Further Assistance. [This Administrative
Services Agreement, the Stock Purchase Agreement (including the schedules,
exhibits, documents or instruments referred to therein) and the other
Transaction Documents embody the entire agreement and understanding of the
Parties in respect of the subject matter hereof and thereof and supersede all
prior agreements and understandings, both written and oral, among the parties,
or between any of them, with respect to the subject matter hereof and thereof.
The Parties agree that, on and after the Effective Date, they shall execute any
documents, instruments or conveyances of any kind which may be reasonably
necessary to carry out any of the provisions hereof.]18

Section 18.10. No Third Party Beneficiaries. This Administrative Services
Agreement is not intended to, and does not, create any rights or benefits of any
party other than the Parties other than third party rights provided for under
Article XVII.

Section 18.11. Severability. Wherever possible, each provision of this
Administrative Services Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but in case any one or more of the
provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Administrative
Services Agreement, and this Administrative Services Agreement shall be
construed as if such invalid, illegal or unenforceable provision or provisions
had never been contained herein unless the deletion of such provision or
provisions would result in such a material change as to cause completion of the
transactions contemplated hereby to be unreasonable.

 

 

18

The Administrative Services Agreement of Health Net of New York replaces the
bracketed text with: “This Administrative Services Agreement, as approved by the
New York State Department of Health, shall be the sole agreement between
Administrator and Company for the purpose of the Management Functions herein and
payment to Administrator for Management Functions and supersedes all prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matter hereof.”

 

42



--------------------------------------------------------------------------------

Section 18.12. Construction. Unless the context of this Administrative Services
Agreement otherwise requires: (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Administrative Services
Agreement; (iv) the terms “Article” or “Section” refer to the specified
Article or Section of this Administrative Services Agreement; (v) the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”; (vi) the term “including” means “including without limitation”;
(vii) the term “foreign” is used with respect to the United States; and
(viii) unless the context otherwise requires, an accounting term not otherwise
defined in this Administrative Services Agreement has the meaning assigned
thereto in accordance with GAAP or statutory accounting principles, consistently
applied in accordance with the historical practices of the Company and the
Administrator, as the case may be, insofar as such practices are in accordance
with GAAP or statutory accounting principles, as the case may be. Whenever this
Administrative Services Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.

Section 18.13. Right to Offset. Any debts or credits between Administrator and
the Company arising under this Administrative Services Agreement are deemed
mutual debts or credits, as the case may be, and may be netted or set off, as
the case may be, against amounts owed under the Stock Purchase Agreement, the
Transaction Documents or any other agreements or instruments contemplated
thereby, and, if so netted or set off, only the balance shall be allowed or paid
hereunder.

Section 18.14. Survival. Articles XI, XIII, XVII and XVIII, Sections 3.2,
7.2(c), 14.2 and 16.3 and those certain obligations specifically identified in
Exhibit 2.5 and Exhibit 2.6 shall survive the termination of this Administrative
Services Agreement.

Section 18.15. [Regulatory Approval. This Administrative Services Agreement must
be submitted to the New York State Department of Health for its prior approval
at least ninety (90) days prior to its proposed effective date. This
Administrative Services Agreement shall be effective only with the prior written
consent of the Commissioner of the New York State Department of Health. Any
changes to this Administrative Services Agreement required by the Commissioner
will be made by the Parties immediately upon receipt of written notice from the
Commissioner.] 19

[The rest of this page is intentionally left blank. The signature page follows.]

 

 

19

This provision is found only in the Administrative Services Agreement of Health
Net of New York, Inc.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Administrative Services
Agreement to be executed by their respective duly authorized officers, as of the
Effective Date.

 

PARENT: HEALTH NET, INC. By:  

 

Name:   Title:  

ADMINISTRATOR:

 

HEALTH NET OF THE NORTHEAST, INC.

By:  

 

Name:   Title:  

UHG:

 

UNITEDHEALTH GROUP INCORPORATED

By:  

 

Name:   Title:  

COMPANY:

 

 

By:  

 

Name:   Title:  

UNITED:

 

UNITED HEALTHCARE SERVICES, INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[ADDENDUM 1

CLAUSES PURSUANT TO N.J. REV. STAT. 17B:27B-6

Notwithstanding any other provision of this agreement, contract or amendment
(hereinafter, the “Agreement”), the parties agree to comply with the
requirements set forth in N.J. Rev. Stat. 17B:27B-6. In addition to the
provisions of the Agreement that address the matters required by this Section,
the following provisions also apply and are made part of the Agreement.

 

A. Provision of Enrollment and Eligibility Information. From and after the
Effective Date, the Company shall be responsible for furnishing the
Administrator with all necessary member enrollment and eligibility information
to perform its obligations under this Agreement.

 

B. Notification by Benefits Payer of Modifications in Benefit Payer’s Benefits
Plan. From and after the Effective Date, the Company will promptly provide the
Administrator with a copy of any modification to the Administered Contracts. To
the extent modifications result in a degradation of the Administrator’s ability
to comply with the Service Standards, the parties will cooperate to develop
adjustments to the Service Standards with respect to such Administered
Contracts, taking into account such modifications.

 

C. Respective Liability of the Administrator and Benefits Payer for Payment of
Ineligible Claims. For the avoidance of doubt, the Administrator shall be
ultimately liable for the payment of ineligible claims either pursuant to
Section 1.4 of the Stock Purchase Agreement or as otherwise agreed to by the
parties.

 

D. Liability for Overdue Claims Payments. For the avoidance of doubt, the
Administrator shall ultimately be liable for the payment of overdue claims
either pursuant to Section 1.4 of the Stock Purchase Agreement or as otherwise
agreed to by the parties.

 

E. Procurement of Reinsurance or Stop-Loss Insurance. The Administrator shall be
responsible for the procurement and maintenance of reinsurance or stop-loss
insurance coverage, as appropriate.

 

F.

Maintenance of Appropriate Insurance Coverage by Administrator. The
Administrator shall maintain insurance coverage appropriate for a third party
administrator, including, but not be limited to, general liability insurance,
valuable papers insurance and errors and omissions coverage. For the avoidance
of doubt, nothing in this Section F shall relieve United from its obligation to
make available to the Company appropriate types and levels of insurance coverage
in accordance with Section 8.6 of the Agreement.]20

 

 

20

This Addendum 1 is found only in the Administrative Services Agreement of Health
Net of New Jersey, Inc.



--------------------------------------------------------------------------------

Administrative Services Agreement

SCHEDULE 2.1

ADDITIONAL ADMINISTRATIVE SERVICES1

 

Category

  

Description/Activities

Transition Management    Transition Management, Joint Operating Representatives
Medical Management    Prior Authorization, Concurrent Review, Case Management,
Credentialing, Claims Edits, Accreditation/Quality, Utilization Management
system support Provider Network Management    Provider Network Management,
Provider Communications, Out-of-network coordination Health Plan & Government
Programs    General Program Oversight and Regulatory Compliance, Broker Support,
Data Reconciliation, Medicare and Medicaid Sales consistent with the terms and
conditions of the Stock Purchase Agreement Regional Health Plan Programs   
Commercial Sales consistent with the terms and conditions of the Stock Purchase
Agreement, Account Management, Administration, Regulatory Affairs, Process
Improvement Financial Planning & Analysis    Financial Planning, Reporting and
Analysis Actuary & Underwriting    Actuarial & Underwriting Services Corporate
Finance    Divisional Finance and Accounting, Accounts Payable, Payroll,
Internal Audit, Fraud & Abuse, Facilities, Procurement, Corporate Actuarial
Regulatory & External Relations    State Regulatory and Government affairs
Organization Effectiveness    Staffing, Benefits, Compensation, Associate
Service Center Legal Services & Settlements    Legal Services & Settlements
Customer Care Operations    Call Center Operations, Membership Accounting &
Eligibility, Web Portal, Customer Distribution & Mail Services, Claims, System
Configuration, Appeals & Grievances, Medicare Enrollment consistent with the
terms and conditions of the Stock Purchase Agreement Information Technology (IT)
   IT support staff, Project Management, Infrastructure and Application Support
- IBM / Cognizant contract services Premium Taxes    Preparation and Filing of
Premium Tax Returns.

Administering Post-Effective Date

Assessments

   Includes fees paid for DOI 332, Health & Welfare, Individual Health Coverage,
NAIC filing fees, NJ Written Premium Assessment Broker Commissions    Administer
and process payment of Broker Commissions for Administered Contracts consistent
with the terms and conditions of the Stock Purchase Agreement Depreciation   
Depreciation Other Items, Corporate Admin    Insurance and Other Administrative
items

 

1

The Administrative Services Agreement entered into by and among Health Net,
Inc., Health Net of the Northeast, Inc., Health Net of New Jersey, Inc., United
Healthcare Services, Inc. and, solely with respect to Section 2.4(b) thereof,
UnitedHealth Group Incorporated, lists the following additional administrative
service: Developing Enrollment and Eligibility Information (Category and
Description/Activities).



--------------------------------------------------------------------------------

Administrative Services Agreement

SCHEDULE 10.8

BUSINESS TRANSITION SCHEDULE

Capitalized terms used in this Schedule but not defined herein, unless otherwise
indicated, have the respective meanings assigned to them in the Administrative
Services Agreement, if defined therein, or, if not defined therein, the Stock
Purchase Agreement.

As used in this Schedule, the following terms shall have the meanings set forth
herein:

“Accumulator Report” shall have the meaning ascribed to it in
Section 1.4(a)(ii).

“Applicable State” shall mean Connecticut.

“ASO Contracts” means any administrative services only contract entered into by
a Person for the administration of health care benefits or services for which an
employer group remains financially responsible on a self-insured basis. For
purposes of this definition, a contract is not an ASO Contract because it is
experience rated, retrospectively rated, or a minimum premium or similar
arrangement so long as an insurance or HMO license is required under applicable
Law to issue the contract.

“Broker/Consultant Materials” shall have the meaning ascribed to it in
Section 2.2.

“Communication Plan” shall have the meaning ascribed to it in Section 2.1.

“Employer Groups” shall mean any or all Employer Groups sitused in the
Applicable State which contract to provide health benefits on behalf of their
eligible employees, members or beneficiaries who are enrolled pursuant to Health
Plan Contracts, consistent with the Company’s past practices, as of or following
the Effective Date.

“Enrollment Report” shall have the meaning ascribed to it in Section 1.4(a)(i).

“Fully Insured Contract” shall mean a contract for the provision of services for
a broad spectrum of medical health benefits to an individual or group under
which the risk of loss is borne by the insurer (including contracts pursuant to
which the insured bears a portion of the risk through deductibles, co-payments
and other Member cost-sharing features).

“Health Plan Contracts” shall mean (a) the commercial group health care benefit
insurance contracts to which the Company is a party and (i) which involve the
arrangement, delivery, provision or payment of health care benefits to Members,
(ii) which were entered into pursuant to a license maintained by the Company,
and (iii) in which the risk of loss is borne by the Company (including contracts
pursuant to which the insured bears a portion of the risk of loss through
deductibles, co-payments and other Member cost-sharing features); and
(b) commercial group health care benefit contracts between the Company, as a
third party administrator, and an Employer Group in which the economic risk of
medical claims is borne by the health and welfare benefit plan or trust
sponsored or established by the Employer Group. Notwithstanding the foregoing,
Health Plan Contracts shall not include Medicare Plan Contracts or the Medicaid
Plan Contract.

 

1



--------------------------------------------------------------------------------

“HN Life” means Health Net Life Insurance Company, a California corporation.

“Legacy United Entities” means the following Affiliates of United, Oxford Health
Insurance, Inc., Oxford Health Plans (CT), Inc., UnitedHealthcare Insurance
Company, Oxford Health Plans (NJ), Inc., AmeriChoice of New Jersey, Inc., Oxford
Health Plans (NY, Inc., UnitedHealthcare Insurance Company of New York and
United HealthCare Services, Inc. (each, a “Legacy United Entity”), which are
licensed to offer, collectively, health insurance products in the Applicable
State.

“Legacy United Entities’ Plans” shall mean the commercial group (large and
small) health benefit products offered, sold or maintained by a Legacy United
Entity and, if applicable, approved from time to time by the applicable
Governmental Entities for use in the Applicable State. Legacy United Entities’
Plans include both self-funded benefit plans administered by a Legacy United
Entity, and medical benefit products sold by a Legacy United Entity and products
under which a Legacy United Entity bears insurance risk or insures with respect
to the cost of covered services.

“Member Materials” shall have the meaning ascribed to it in Section 2.2

“Members” shall mean covered individuals and dependents who are properly
enrolled pursuant to Health Plan Contracts as of or following the Effective
Date.

“Membership” shall mean the commercial group (large and small) membership
enrolled by the Company pursuant to Health Plan Contracts issued to Employer
Groups sitused in the Applicable State. The Membership shall include all Members
under a Health Plan Contract that was sold by the Company to an Employer Group
sitused in an Applicable State, whether or not each individual Member under such
Health Plan Contract is resident in an Applicable State, based on the Company’s
ordinary course records.

“Termination Notice” shall have the meaning ascribed to it in Section 2.2.

“Transferred Member” shall mean a Member who Renews in a Legacy United Entities’
Plan after the termination or expiration of such Member’s enrollment under a
Health Plan Contract during the period commencing on the Effective Date and
ending on the last day of the Transition Period.

“Transition Period” shall have the meaning ascribed to it in Section 1.1(a).

“Transition Report” shall have the meaning ascribed to it in Section 1.4(b).

“Transition Schedule” shall have the meaning ascribed to it in Section 1.1(a).

 

2



--------------------------------------------------------------------------------

ARTICLE I.

TRANSITION OF MEMBERSHIP

Section 1.1. Transition of Members. Subject to and upon the terms and conditions
of this Agreement, the Parties agree to the following:

(a) Announcement. As soon as practicable after the Effective Date, and subject
to applicable Laws (including any required regulatory notice or approval), the
Administrator shall, on behalf of the Company, announce the plans of the Company
to exit the Business and terminate its operations with respect to the Business,
in the Applicable State, and shall commence the process of assisting in the
transition of Employer Groups and Members to the Legacy United Entities;
provided, however, that such announcement and process shall be conducted in
accordance with the Communication Plan and Schedule 1.1(a) (the “Transition
Schedule”). The Transition Schedule created by the Parties shall take into
account various factors related to the timing and coordination of the
announcement and transition process, including coordination of the timing of the
Company’s exiting the Business in the Applicable State with the exit of HN Life,
and timing considerations regarding Health Plan Contracts that have plans with
features administered by both the Company and HN Life. The Administrator shall
use commercially reasonable efforts to facilitate the issuance by Legacy United
Entities of Legacy United Entities’ Plans in replacement of the in-force
policies and other products that constitute the Business until the termination
of each policy or other product that constitutes the Business (the “Transition
Period”).

(b) Enrollment. United shall commence the process of offering, selling and
enrolling Employer Groups and Members who request enrollment in a Legacy United
Entities’ Plan in the Applicable State in accordance with the Communication Plan
and Transition Schedule as soon as practicable after the Effective Date. During
the Transition Period, United and its Affiliates shall not offer or sell Fully
Insured Contracts to Members or Employer Groups or enroll Members or Employer
Groups in Fully Insured Contracts or ASO Contracts other than through a Legacy
United Entity and Legacy United Entities’ Plan. For the avoidance of doubt, the
preceding sentence shall not apply to United’s or United’s Affiliates’ offer or
sale to Members or Employer Groups of, or enrollment of Members or Employer
Groups in, vision, dental, pharmacy, behavioral health or any other products
other than the provision of coverage or services under Fully Insured Contracts
and ASO Contracts.

Section 1.2. Transition Efforts.

(a) From and after the Effective Date, the Administrator shall, on behalf of the
Company, exclusively endorse the Legacy United Entities as the recommended
replacement carrier or administrative services provider (as applicable), subject
to applicable Laws and in accordance with the Communication Plan and the
Transition Schedule, and shall facilitate the transition of the Employer Groups
and Members to the Legacy United Entities. The Administrator shall cooperate
with United and Employer Groups in order to assist them in effectuating the
transition of Employer Groups and Members from the Company to Legacy United
Entity Plans. If a Legacy United Entity and Employer Group (and if required,
Broker/Consultant) agree that such Employer Group will enter into a Legacy
United Entities’ Plan prior to the scheduled expiration date of the Health Plan
Contract then in effect, then upon receipt of written notice from United
relating thereto, the Legacy United Entity shall provide to the Employer Group a
mutual cancellation agreement to cancel coverage under the Health Plan Contract
as of the effective date of coverage under the Legacy United Entities’ Plan. The
Administrator, on behalf of the Company, shall execute such mutual cancellation
agreement promptly upon United’s request. United will use its commercially
reasonable efforts to rewrite any such cancelled Health Plan Contracts, subject
to Legacy United Entities’ Plans underwriting guidelines and other requirements,
as determined in such Legacy United Entity’s discretion and as such underwriting
guidelines and other requirements are applied by such Legacy United Entity in a
manner consistent with such Legacy United Entity’s application of underwriting
guidelines and requirements to business other than the Business.

 

3



--------------------------------------------------------------------------------

(b) After the Effective Date, at the first opportunity to enroll eligible
Employer Groups (if not already enrolled with a Legacy United Entity Plan in
accordance with Section 1.2(a)) and Members (e.g., upon applicable policy
anniversary or other renewal date of Health Plan Contracts after the Effective
Date), United shall offer each eligible Employer Group and Member one or more of
Legacy United Entities’ Plans; provided, however, that United in its discretion
may elect not to offer enrollment to Employer Groups or Members if such Employer
Groups or Members do not satisfy the underwriting guidelines and rating
methodology of United in the applicable market, as such underwriting guidelines
and rating methodology are applied by United in a manner consistent with
United’s application of underwriting guidelines and rating methodology to
business other than the Business. Furthermore, United in its discretion may
elect not to enroll in a Legacy United Entity Plan any Employer Group or Member
(i) who fails to satisfy any eligibility requirements of the applicable Legacy
United Entity Plan, as such eligibility requirements are applied by United in a
manner consistent with United’s application of eligibility requirements to
business other than the Business; (ii) for whom premiums or fees are not current
in any Health Plan Contracts; or (iii) who has terminated, has been terminated
by the Company, or submitted a notice of termination of, or intent to terminate,
such membership pursuant to such Health Plan Contracts. In addition to the
activities set forth in Sections 2.2 and 2.3, the Administrator, on behalf of
the Company, shall use commercially reasonable efforts to (x) cause qualified
employees to attend and participate in meetings lead by United, in the manner
and to the extent such attendance and participation is requested by United with
reasonable advance notice, with Employer Groups that are large groups or
Brokers/Consultants, and (y) cooperate with United’s efforts to transition
Employer Groups and Members to Legacy United Entities’ Plans and to gain the
commitment of Brokers/Consultants to do business with the Legacy United Entities
in the Applicable State.

(c) In accordance with the Transition Schedule, the Parties shall use
commercially reasonable efforts to transfer each Employer Group’s health care
benefits provided by the Company and HN Life as a whole (e.g., with respect to a
Employer Group that has health care benefit insurance products administered by
the Company and health care benefit insurance products administered by HN Life,
the Parties shall use commercially reasonable efforts to attempt to transition
all such products to products (or comparable products) that are offered by one
or more Legacy United Entities), to the extent that comparable products are
offered by Legacy United Entities and subject to the choice of the Employer
Group and the applicable Legacy United Entity’s underwriting guidelines, rating
methodologies, eligibility requirements and other requirements, as such
guidelines, methodologies and requirements are applied by United in a manner
consistent with United’s application thereof to business other than the
Business.

 

4



--------------------------------------------------------------------------------

(d) In connection with the transition of Membership pursuant to Section 1.1, and
upon the terms and subject to the conditions set forth in this Agreement, the
Administrator, on behalf of the Company, shall use commercially reasonable
efforts to (i) cause qualified employees of the Administrator or its Affiliates,
to the extent such employees have not been hired by Buyer in accordance with the
terms of the Stock Purchase Agreement, to attend and participate in meetings
lead by United, in the manner and to the extent such attendance and
participation is requested by United with reasonable advance notice, with
hospitals, hospital systems, other major health care providers and other
significant vendors with contractual relationships with the Company, in the
Applicable State, as listed in Schedule 1.2(d) and (ii) cooperate with United’s
efforts to gain the commitment of such persons to do business with the Legacy
United Entities in the Applicable State.

Section 1.3. Compensation. No cash consideration will be paid to Parent and its
Affiliates, on the one hand, or United and its Affiliates, on the other hand,
for the facilitation of the transition of the Business and Membership from the
Company to Legacy United Entities. The sole consideration for such transition of
the Business and Membership shall be the performance of the respective Parties’
obligations hereunder.

Section 1.4. Reporting.

(a) Enrollment Reports. The Administrator shall prepare and deliver to United on
the Effective Date and on or before the tenth Business Day of each calendar
quarter after the Effective Date until the end of the Transition Period
enrollment reports (each, an “Enrollment Report”) which list, as of the last day
of the calendar month preceding each such Enrollment Report, the name, address,
telephone number and renewal date of each Employer Group, the name, address and
telephone number of each Employer Group plan administrator and
Broker/Consultant, the names of Members, including any Employer Groups or
Members added to the Membership as a result of retroactive adjustments, any
off-cycle termination since the previous month’s report, and such other
information as specified in Schedule 1.4(a)(i) (which may include, for the
avoidance of doubt, Nonpublic Personal Information) and (ii) on the Effective
Date and on a weekly basis thereafter (with the exact day of delivery to be
agreed upon by the Parties), reports (each, an “Accumulator Report”) which list,
as of the end of the week preceding each such Accumulator Report, accumulator
data, as prepared in accordance with the Company’s past practices as of the
Effective Date, for each Employer Group and Member, including such other
information as specified in Schedule 1.4(a)(ii). Each Accumulator Report shall
be provided in a consistent electronic format. Any updates to a previously
delivered Enrollment Report resulting from retroactive adjustments to Membership
shall be reflected on the next applicable Enrollment Report following the
availability of such data. For the avoidance of doubt, the Administrator’s
obligation to deliver Enrollment Reports to United shall be in addition to the
Administrator’s obligation to deliver the Initial Membership Statement, the
Effective Date Membership Statement and updates thereto pursuant to the terms of
the Stock Purchase Agreement.

 

5



--------------------------------------------------------------------------------

(b) United’s Transition Reports. Within ten (10) Business Days following each
calendar month that ends during the Transition Period, United shall (i) prepare
a report setting forth the number of Members who became Transferred Members
during the preceding quarter (each a “Transition Report”) and (ii) deliver such
Transition Report to the Administrator. For the avoidance of doubt, United’s
obligation to deliver Transition Reports to the Administrator shall be in
addition to its obligation to deliver Membership Renewal Statements pursuant to
the terms of the Stock Purchase Agreement.

(c) Verification. Each Party shall afford to the other Party and its
representatives reasonable access during normal business hours, and upon
reasonable notice by the requesting Party, to such information reasonably
necessary to verify and audit the accuracy of the Enrollment Reports and the
Transition Reports.

ARTICLE II.

COMMUNICATIONS

Section 2.1. Communication Plan. The Parties shall comply with the communication
plan (the “Communication Plan”) attached hereto as Exhibit A. The intent of the
Communication Plan is for the Administrator to assist United in its efforts to
gain the commitment of Employer Groups, Members and Brokers/Consultants to the
transition of the Membership to Legacy United Entities. The Communication Plan
shall require that all communication templates be approved by the Administrator
and United prior to use. It shall identify specific information to be
disseminated to Employer Groups, Members and Brokers/Consultants, or any subsets
thereof, and it shall include when, to whom and by whom such information is to
be disseminated. The Communication Plan shall also include (a) a schedule of
mailing dates of letters of termination and introduction, which mailing dates
shall comply with policy language and requirements of applicable Law, and
(b) information that may be provided to Employer Groups, Members and
Brokers/Consultants regarding whom to contact and how to contact such persons
about operational issues arising in the implementation of this Agreement.

Section 2.2. Notice of Transition. Consistent with Section 1.1(a), in accordance
with the Communication Plan and Transition Schedule, the Administrator shall
deliver to every Employer Group and Member a notice (the “Termination Notice”)
that their Health Plan Contract will be terminated or non-renewed as soon as
permitted by applicable Law. To the extent required by applicable Law or deemed
necessary or advisable by the Administrator, the Administrator shall cause the
Termination Notice to be reviewed by and found acceptable to the applicable
Governmental Entities prior to mailing. The Administrator shall include in the
mailing containing such Termination Notices a separate notice prepared by United
which shall inform the Employer Groups and Members of, among other things, the
availability of Legacy United Entities’ Plans and include a description of
options with respect to Health Plan Contracts and Legacy United Entities’ Plans
(the “Member Materials”). The Administrator shall deliver to each
Broker/Consultant, on behalf of United, a notice prepared by United which shall
inform the Brokers/Consultants of the proposed transition and contain sufficient
information to enable the Brokers/Consultants to respond to questions from
Employer Groups and Members and effectively assist in the transition of Employer
Groups and Members to Legacy United Entities’ Plans (the “Broker/Consultant
Materials”). To the extent required by applicable Law or deemed necessary or
advisable by United, United shall cause the Member Materials and the
Broker/Consultant Materials to be reviewed by and found acceptable to the
applicable Governmental Entities prior to mailing. The Termination Notice,
Member Materials and Broker/Consultant Materials shall be substantially in the
form set forth on Exhibit B. United shall supply the Administrator with
sufficient copies of the Member Materials and Broker/Consultant Materials for
the mailings contemplated by this Agreement, and shall bear sole responsibility
for, and all costs and expenses associated with, the timely printing of such
materials. The Administrator shall produce sufficient copies of the Termination
Notice for the mailings contemplated by this Agreement, and the Company shall
bear sole responsibility for, and all costs and expenses associated with, the
timely printing of such materials. United hereby covenants that any Member
Materials and Broker/Consultant Materials to be included in the mailings
contemplated by this Agreement shall comply with applicable Law. The
Administrator hereby covenants that any Termination Notices to be included by
the Administrator in the mailings contemplated under this Agreement shall comply
with applicable Law.

 

6



--------------------------------------------------------------------------------

Section 2.3. Mailings. The Administrator, on behalf of the Company, shall mail
promptly, and in no event later than the dates set forth in the Communication
Plan, the Termination Notice and Member Materials to every Employer Group and
Member (provided that, with respect to Members who reside at the same address,
the Administrator may mail one set of such materials to the shared address), and
the Broker/Consultant Materials to each Broker/Consultant, with the Company and
United each responsible for its pro rata share (based on the amount of materials
provided by such Party in the relevant mailing) of the costs and expenses (other
than printing costs and expenses) associated with such initial mailings;
provided, however, that (a) United shall have no responsibility for any costs or
expenses for any such initial mailings that do not include Member Materials or
Broker/Consultant Materials, and (b) United shall solely bear responsibility for
the costs and expenses associated with any subsequent or repeat mailings made by
United or at United’s written request of Member Materials and Broker/Consultant
Materials or other materials United desires to send to Employer Groups, Members
or Broker/Consultants. The Administrator, at the Company’s sole cost and
expense, shall be responsible for all non-renewal and cancellation notifications
and other requirements under applicable Law with respect to the Health Plan
Contracts, Employer Groups and the Membership, including those notifications and
other requirements required in the event that the Legacy United Entities choose
not to enroll any Employer Group or Member upon expiration of the applicable
Health Plan Contract. United and the Administrator agree to cooperate with each
other with respect to the timing and content of such non-renewal and, if
requested, cancellation notifications to the Membership in order to facilitate
the Administrator’s fulfillment of its legal obligations with respect to the
Membership.

 

7



--------------------------------------------------------------------------------

ARTICLE III.

ADDITIONAL COVENANTS

Section 3.1. Rates. United shall have sole authority for: (i) developing the
rates for Legacy United Entities’ Plans; (ii) if and to the extent required by
applicable Law, obtaining approval from the appropriate Governmental Entities
for the rates and other terms of the Legacy United Entities’ Plans and of any
activities of United related to the transition of Employer Groups and Members or
otherwise in connection with the transactions contemplated hereby;
(iii) utilizing such rates to calculate premiums according to established
underwriting guidelines, as such guidelines are applied by United in a manner
consistent with United’s application thereof to business other than the
Business, for Legacy United Entities’ Plans in compliance with applicable Law;
(iv) subject to the provisions of Sections 1.2(b), 2.1, 2.2, and 2.3 hereof,
soliciting, marketing to, and otherwise contacting Brokers, Consultants and
Employer Groups with regard to Legacy United Entities’ Plans; and
(v) negotiating the terms of all Legacy United Entities’ Plans.

Section 3.2. Brokers/Consultants. The Administrator, on behalf of the Company,
shall provide United the name and contact information for, and introductions to,
Brokers/Consultants, and shall use commercially reasonable efforts to introduce
United to such Broker/Consultants. United shall, in United’s discretion,
consider (i) appointing such Brokers/Consultants to the extent that they are not
currently appointed by the Legacy United Entities to serve as
Brokers/Consultants on behalf of one or more Legacy United Entities’ Plans and
(ii) entering into contracts with such Brokers/Consultants.

Section 3.3. Additional Undertakings by the Administrator with Respect to the
Business. The Administrator shall or shall cause its Affiliates to:

(a) Prepare and deliver to United, in accordance with the timeframes set forth
in the Transition Schedule, underwriting reports which list, as of the effective
date of each such report, (i) Member census data (including zip code, age or
date of birth, gender and plan type (e.g., employee-only, employee and spouse,
employee-spouse-dependent)), (ii) agreed upon financial data (including
premiums, claims data and large claims reporting (by group)) and (iii) risk
scores, if any. A form of agreed upon underwriting report is attached hereto as
Schedule 3.3(a).

(b) Conduct and administer the Business in the ordinary course of business
throughout the Transition Period consistent with past practice, taking into
account the winding up and running out of the Business as contemplated under
this Agreement. Without limiting the generality of the foregoing sentence, the
Administrator shall, taking into account the winding up and running out of the
Business as contemplated under this Agreement, and as reasonably practicable
taking into consideration the modifications to the Administrator’s and the
Company’s business pursuant to the Stock Purchase Agreement and this
Administrative Services Agreement, use commercially reasonable effort to
preserve its relationships with Governmental Entities, Brokers/Consultants,
employees and Employer Groups and Members. For the avoidance of doubt, the
obligations of the Administrator to use its commercially reasonable efforts in
accordance with the preceding sentence shall not require it to (A) provide any
compensation (or incur any other material cost or expense) with respect to an
employee in excess of any such employee’s normal compensation in effect from
time to time or (B) make any non-monetary change to its employment practices.
Except as provided in this Agreement, the Administrator, on behalf of the
Company, shall not terminate existing contracts with self-funded Employer
Groups, if any, following the Effective Date without the prior consent of
United, which shall not be unreasonably withheld, delayed or conditioned.

 

8